              Case 18-10746-AJC       Doc 427   Filed 02/14/19   Page 1 of 64



                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                               www.flsb.uscourts.gov



In re:                                           Chapter 11

OPTIMIZED LEASING, INC.,                         Case No. 1:18-bk-10746-AJC

         Debtor.
                                  /




            OPTIMIZED LEASING, INC.’S PLAN OF REORGANIZATION
         UNDER CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE




                                          Stichter, Riedel, Blain & Postler, P.A.
                                          Elena Paras Ketchum
                                          Florida Bar No. 0129267
                                          Russell M. Blain
                                          Florida Bar No. 0236314
                                          110 East Madison Street, Suite 200
                                          Tampa, Florida 33602
                                          Telephone: (813) 229-0144
                                          Email: eketchum@srbp.com
                                                   rblain@srp.com
                                          Counsel for Debtor and Debtor in Possession

Miami, Florida
Dated: February 14, 2019
         Case 18-10746-AJC   Doc 427   Filed 02/14/19   Page 2 of 64



PURSUANT TO SECTION 1125 OF TITLE 11 OF THE UNITED STATES CODE, NOTHING
CONTAINED IN THIS PLAN OF REORGANIZATION (THE “PLAN”) SHOULD BE
CONSTRUED AS CONSTITUTING A SOLICITATION OF ACCEPTANCES OF THIS PLAN
UNTIL SUCH TIME AS THE DEBTOR’S DISCLOSURE STATEMENT (AS DEFINED
HEREIN) HAS BEEN APPROVED BY THE UNITED STATES BANKRUPTCY COURT FOR
THE SOUTHERN DISTRICT OF FLORIDA, MIAMI DIVISION, AND DISTRIBUTED, WITH
APPROPRIATE BALLOTS, TO ALL HOLDERS OF IMPAIRED CLAIMS AGAINST AND
IMPAIRED EQUITY INTERESTS IN THE DEBTOR ENTITLED TO VOTE ON THIS PLAN.
THE DEBTOR RESERVES THE RIGHT TO FILE AN AMENDED OR AN AMENDED AND
RESTATED PLAN AND AN AMENDED OR AN AMENDED AND RESTATED DISCLOSURE
STATEMENT FROM TIME TO TIME HEREAFTER. REFERENCE IS MADE TO THE
DISCLOSURE STATEMENT FOR A DISCUSSION OF VOTING INSTRUCTIONS, THE
DEBTOR’S HISTORY, BUSINESS, PROPERTY, RESULTS OF OPERATIONS, A SUMMARY
OF SIGNIFICANT EVENTS THAT HAVE OCCURRED TO DATE IN THE
REORGANIZATION CASE, AND THE MEANS OF IMPLEMENTING AND FUNDING THIS
PLAN. ALL HOLDERS OF CLAIMS AGAINST AND EQUITY INTERESTS IN THE
DEBTOR ARE HEREBY ADVISED AND ENCOURAGED TO READ THE DISCLOSURE
STATEMENT AND THIS PLAN IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR
REJECT THIS PLAN.

AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND OTHER ACTIONS
OR THREATENED ACTIONS, THIS PLAN AND THE DISCLOSURE STATEMENT SHALL
NOT BE CONSTRUED AS AN ADMISSION OR STIPULATION, BUT RATHER AS A
STATEMENT MADE IN SETTLEMENT NEGOTIATIONS.




                                   2
           Case 18-10746-AJC    Doc 427     Filed 02/14/19   Page 3 of 64



                         INDEX OF EXHIBITS TO PLAN

EXHIBIT A - Assumed Executory Contracts and Unexpired Leases; Restructured Loans

EXHIBIT B - Rejected Executory Contracts and Unexpired Leases




                                        3
              Case 18-10746-AJC         Doc 427       Filed 02/14/19    Page 4 of 64



                                          ARTICLE 1
                                        INTRODUCTION

        OPTIMIZED LEASING, INC., as the Debtor and Debtor in Possession in the
Reorganization Case, proposes this Plan of Reorganization (the “Plan”) for the reorganization of
the Debtor and the resolution of the outstanding Claims against and Equity Interests in the Debtor
pursuant to the provisions of Chapter 11 of the Bankruptcy Code, and requests Confirmation of
the Plan pursuant to Section 1129 of the Bankruptcy Code. Capitalized terms used herein shall
have the meanings ascribed to such terms in Article 2.1 of the Plan. The Debtor is the proponent
of the Plan within the meaning of Section 1129 of the Bankruptcy Code.

        In summary, but subject to more specific details provided herein, the Plan provides for
distributions to Creditors with Allowed Claims pursuant to a classic stand-alone plan. Holders of
Secured Claims will receive payment in full of the amount of their Allowed Claims pursuant to
terms set forth in Article 5 of the Plan and Unsecured Creditors will receive annual distributions
over five (5) years. Treatment of Assumed Restructured Leases is set forth in Article 7 of the Plan.
Treatment of Administrative Expense Claims, included for Rejected Leases, is set forth in Article
3 of the Plan. It is anticipated that distributions will be funded principally from cash received from
continued business operations.

        Under Section 1125(b) of the Bankruptcy Code, a vote to accept or reject the Plan cannot
be solicited from the Holder of a Claim or Equity Interests until such time as the Debtor’s
Disclosure Statement for Plan of Reorganization under Chapter 11 of the United States Bankruptcy
Code (the “Disclosure Statement”) has been approved by the Bankruptcy Court and distributed
to Holders of Claims and Equity Interests. The Debtor’s Disclosure Statement was conditionally
approved by the Bankruptcy Court in the Disclosure Statement Approval Order, which is being
distributed simultaneously with the Plan to all Holders of Claims and Equity Interests whose votes
are being solicited. The Disclosure Statement contains, among other things, (a) a discussion of the
Debtor’s history, business, property, and operations, (b) a summary of significant events that have
occurred to date in the Reorganization Case, (c) a summary of the means of implementing and
funding the Plan, and (d) the procedures for voting on the Plan. Other than the Disclosure
Statement and any exhibits, schedules, or documents attached thereto or referenced therein, no
materials have been approved by the Debtor for use in soliciting acceptances or rejections of the
Plan. ALL HOLDERS OF CLAIMS AGAINST THE DEBTOR ENTITLED TO VOTE ON THE
PLAN ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT
IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

        Subject to certain restrictions and requirements set forth in Section 1127 of the Bankruptcy
Code and Bankruptcy Rule 3019 and those restrictions or modifications to the Plan set forth in
Article 13 of the Plan, the Debtor expressly reserves the right to alter, amend, modify, revoke, or
withdraw the Plan, one or more times, prior to the Plan’s substantial consummation.

     NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, UNLESS
OTHERWISE STATED, ALL STATEMENTS IN THE PLAN AND IN THE ACCOMPANYING
DISCLOSURE STATEMENT CONCERNING THE HISTORY OF THE DEBTOR’S
OPERATIONS, THE PAST OR PRESENT FINANCIAL CONDITION OF THE DEBTOR,



                                                  4
              Case 18-10746-AJC         Doc 427      Filed 02/14/19     Page 5 of 64



TRANSACTIONS TO WHICH THE DEBTOR WAS OR IS A PARTY, OR THE EFFECT OF
CONFIRMATION OF THE PLAN ON HOLDERS OF CLAIMS AGAINST AND EQUITY
INTERESTS IN THE DEBTOR ARE ATTRIBUTABLE EXCLUSIVELY TO THE DEBTOR
AND NOT TO ANY OTHER PARTY.

      THE PLAN AND THE DISCLOSURE STATEMENT HAVE NOT BEEN REQUIRED
TO BE PREPARED IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR
OTHER APPLICABLE NON-BANKRUPTCY LAW. PERSONS OR ENTITIES TRADING IN
OR OTHERWISE PURCHASING OR SELLING OR TRANSFERRING SECURITIES OF THE
DEBTOR SHOULD EVALUATE THE PLAN AND THE DISCLOSURE STATEMENT IN
LIGHT OF THE PURPOSES FOR WHICH THEY WERE PREPARED.

                                   ARTICLE 2
                     DEFINED TERMS; RULES OF CONSTRUCTION

2.1    Defined Terms.

        2.1.1 As used in the Plan, the following terms (which appear in the Plan as capitalized
terms) shall have the meanings set forth below:

                “Administrative Expense” means (a) any cost or expense of administration of the
Reorganization Case that is allowed under Section 503(b) or 507(a)(2) of the Bankruptcy Code, to
the extent the party claiming any such Administrative Expense files an application or other
Bankruptcy Court-approved pleading seeking such expense in the Reorganization Case on or
before the applicable Administrative Expense Claims Bar Date, including (i) any actual and
necessary costs and expenses of preserving the Estate or operating the business of the Debtor
incurred on or after the Petition Date, (ii) any Postpetition cost, indebtedness, or contractual
obligation duly and validly incurred or assumed by the Debtor in Possession in the ordinary course
of its business, (iii) any Claim granted administrative-expense priority status by a Final Order of
the Bankruptcy Court, (iv) any Claim by a Governmental Unit for taxes (and for interest and/or
penalties related to such taxes) due from the Debtor for any Postpetition tax year or period, and (v)
compensation or reimbursement of expenses of Professionals awarded or allowed pursuant to an
order of the Bankruptcy Court under Section 330(a) or 331 of the Bankruptcy Code (including any
amounts held back pursuant to an order of the Bankruptcy Court); (b) all fees and charges assessed
against the Estate under Chapter 123 of title 28, United States Code, 28 U.S.C. §§ 1911-1930; and
(c) any and all other costs or expenses of administration of the Reorganization Case that are
allowed by Final Order of the Bankruptcy Court; provided, however, that, when used in the Plan,
the term “Administrative Expense” and “Administrative Expense Claim” shall not include any
Priority Tax Claim, any Disallowed Claim, or, unless otherwise expressly provided in the Plan,
any of the Claims in Classes 1 through 11. In no event shall any Claim set out in a Proof of Claim
be deemed to be an Administrative Expense (except for any Claim by a Governmental Unit for
taxes (and for interest and/or penalties related to such taxes) due from the Debtor for any
Postpetition tax year or period).

              “Administrative Expense Claim” means any Claim for the payment of an
Administrative Expense.



                                                 5
              Case 18-10746-AJC         Doc 427      Filed 02/14/19     Page 6 of 64




                 “Administrative Expense Claims Bar Date” means, subject to Article 3.1.7
hereof, the date established by one or more orders of the Bankruptcy Court as the deadline for the
filing by any Creditor or other party in interest of an application or other Bankruptcy Court-
approved pleading for allowance of any Administrative Expense Claim; provided, however, that
(a) unless otherwise ordered by the Bankruptcy Court, the Administrative Expense Claims Bar
Date for the filing by any Professional of a final application for services rendered or reimbursement
for expenses incurred through and including the Effective Date shall be no later than thirty (30)
days after the Effective Date, and (b) to the extent the Bankruptcy Court has entered an order
establishing a different and specific deadline for a Creditor or other party in interest to file an
Administrative Expense Claim, the date set forth in such order shall be deemed to be the
Administrative Expense Claims Bar Date as to such Creditor or other party in interest.

                “Administrative Expense Fund” has the meaning ascribed to such term in Article
3.1.5 of the Plan.

             “Affiliate” has the meaning ascribed to such term in Section 101(2) of the
Bankruptcy Code.

               “Allowed Amount” means the dollar amount in which a Claim is allowed.

                “Allowed Claim” means a Claim or that portion of a Claim that is not a Disputed
Claim or a Disallowed Claim and (a) as to which a Proof of Claim was filed with the Clerk's Office
on or before the Bar Date or, by order of the Bankruptcy Court, was not required to be filed, or (b)
as to which no Proof of Claim was filed with the Clerk's Office on or before the Bar Date, but
which has been or hereafter is listed by the Debtor in the Schedules as liquidated in amount and
not disputed or contingent, and, in the case of subparagraph (a) or (b) above, as to which either (i)
no objection to the allowance thereof has been filed within the time allowed for the making of
objections as fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or an order of the
Bankruptcy Court, or (ii) any objection as to its allowance has been settled by the Claim being
allowed by a Final Order (but only to the extent so allowed) or withdrawn or has been denied by a
Final Order. “Allowed Claim” shall also include a Claim that is allowed by the Bankruptcy Court
(a) in a Final Order or (b) pursuant to the terms of the Plan. “Allowed,” when used as an adjective
herein (such as Allowed Administrative Expense Claim, Allowed Priority Tax Claim, Allowed
Priority Claim, Allowed Secured Claim, and Allowed Unsecured Claim) has a corresponding
meaning.

              “Assets” means any property or assets of the Debtor of any kind, whether real,
personal or mixed, tangible or intangible, or of any nature whatsoever as of the Effective Date.

                “Assumed Restructured Leases” has the meaning ascribed to such term in Article
7.1.1 of the Plan.

                “Ballot” means the ballot accompanying the Disclosure Statement upon which
Holders of Impaired Claims entitled to vote on the Plan shall indicate their acceptance or rejection
of the Plan in accordance with the Voting Instructions.



                                                 6
              Case 18-10746-AJC          Doc 427      Filed 02/14/19     Page 7 of 64




               “Banc of America” means Banc of America Leasing & Capital, LLC.

                “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101
et seq., as in effect on the Petition Date, together with all amendments and modifications to the
Bankruptcy Code that were subsequently made applicable to the Reorganization Case.

                “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Florida, Miami Division, or, as the context requires, any other court of competent
jurisdiction exercising jurisdiction over the Reorganization Case.

               “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
promulgated under Section 2075 of title 28 of the United States Code, and the Local Rules, as in
effect on the Petition Date, together with all amendments and modifications to the Bankruptcy
Rules that were subsequently made applicable to the Reorganization Case.

                “Bar Date” means May 29, 2018, the date set by the Bankruptcy Court in the
Notice of Chapter 11 Bankruptcy Case (Docket No. 6) as the last day for filing Proofs of Claim
against the Debtor in the Reorganization Case, excluding (a) an Administrative Expense Claim for
which a request for payment of an Administrative Expense must be filed with the Bankruptcy
Court by the Administrative Expense Claims Bar Date, (b) Prepetition Claim of a Governmental
Unit, for which a Proof of Claim must be filed with the Bankruptcy Court by the Governmental
Unit Bar Date, (c) a Claim for which a bar date may have been otherwise established by a Final
Order of the Bankruptcy Court (as to which the bar date shall be as set forth in such Final Order),
or (d) a Claim with respect to an executory contract and an unexpired lease that is rejected pursuant
to the Plan as to which the bar date shall be as set forth in Article 7 of the Plan or a Final Order of
the Bankruptcy Court.

               “BMO Harris” means BMO Harris, Bank, N.A.

               “Business Day” means any day other than (a) a Saturday, (b) a Sunday, (c) a “legal
holiday” (as “legal holiday” is defined in Bankruptcy Rule 9006(a)), or (d) a day on which
commercial banks in Florida are required or authorized to close by law.

                “Cash” means cash, cash equivalents, and other readily marketable direct
obligations of the United States of America, as determined in accordance with generally accepted
accounting principles, including bank deposits, certificates of deposit, checks and similar items.
When used in the Plan with respect to a Distribution under the Plan, the term “Cash” means lawful
currency of the United States of America, a certified check, a cashier’s check, a wire transfer of
immediately available funds from any source, or a check from the Reorganized Debtor drawn on
a domestic bank.

               “Causes of Action” means any and all of the Debtor’s or the Estate’s actions,
claims, demands, rights, defenses, counterclaims, suits and causes of action, whether known or
unknown, in law, equity or otherwise, including (a) all avoidance actions and rights to recover
transfers voidable or recoverable under Sections 502, 542, 543, 544, 545, 547, 548, 549, 550, 551,


                                                  7
               Case 18-10746-AJC        Doc 427      Filed 02/14/19     Page 8 of 64



and/or 553 of the Bankruptcy Code, and (b) any and all other claims or rights of any value
whatsoever, at law or in equity, against any Creditor or other third party, including claims of the
type referred to in the Disclosure Statement or in Article 8.9 of the Plan; provided, however, that
when used in the Plan, the term “Causes of Action” shall not include any Claims, obligations, suits,
judgments, damages, rights, remedies, Causes of Action, charges, costs, Debts, indebtedness, or
Liabilities released or waived pursuant to the Plan or by order of the Bankruptcy Court. When used
in the Plan, the term “Causes of Action” will also specifically include any claims, demands, rights,
and causes of action that may only be asserted by a Person other than the Debtor (including the
Holder of a Claim) on a derivative or other basis. Causes of Action shall not, under any
circumstances, be waived as a result of the failure of the Debtor to describe such Causes of Action
with specificity in the Plan or in the Disclosure Statement; nor shall the Debtor or the Reorganized
Debtor be estopped or precluded under any theory from pursuing the Causes of Action. Nothing
in the Plan operates as a release of any of the Causes of Action.

                “City National” means City National Bank of Florida.

               “Claim” has the meaning ascribed to such term in Section 101(5) of the Bankruptcy
Code. Notwithstanding anything to the contrary contained in the Plan, when used in the Plan, the
term “Claim” shall be given the broadest possible meaning permitted by applicable law and shall
include all manner and type of claim, whenever and wherever such claim may arise.

               “Class” means a category of Claims or Equity Interests classified together as
described in Article 4 of the Plan.

                “Clerk” means the Clerk of the Bankruptcy Court.

              “Clerk's Office” means the Office of the Clerk of the Bankruptcy Court located at
the Claude Pepper Federal Bldg., 51 SW First Ave., Room 1021, Miami, Florida 33130.

               “Collateral” means Property in which the Debtor’s Estate has an interest and that
secures, in whole or part, whether by agreement, statute, or judicial decree, the payment of a Claim.

              “Confirmation” or “Confirmation of the Plan” means the approval of the Plan
by the Bankruptcy Court at the Confirmation Hearing.

              “Confirmation Date” means the date on which the Confirmation Order is entered
on the Docket by the Clerk pursuant to Bankruptcy Rule 5003(a).

                “Confirmation Funding” has the meaning ascribed to such term in Article 3.1.5
of the Plan.

              “Confirmation Hearing” means the hearing which will be held before the
Bankruptcy Court at which the Debtor will seek Confirmation of the Plan and related matters
pursuant to Section 1128(a) of the Bankruptcy Code, as such hearing may be adjourned or
continued from time to time.




                                                 8
             Case 18-10746-AJC         Doc 427      Filed 02/14/19    Page 9 of 64



               “Confirmation Order” means the order of the Bankruptcy Court in the
Reorganization Case confirming the Plan pursuant to Section 1129 and other applicable sections
of the Bankruptcy Code, as such order may be amended, modified, or supplemented, which order
(including as amended, modified, or supplemented) shall be in form and substance satisfactory to
the Debtor.

               “Creditor” means the Holder of a Claim, within the meaning of Section 101(10)
of the Bankruptcy Code, including Creditors with Administrative Expense Claims, Priority Tax
Claims, Priority Claims, Secured Claims, and Unsecured Claims.

               “Cure Claim” means any Claim of any nature whatsoever, including any Claim
for any cure payment, cost, or other amount, if any, due and owing by the Debtor pursuant to
Section 365(b) of the Bankruptcy Code or otherwise, and any Claim for a default (monetary or
non-monetary) arising from, relating to, or in connection with the assumption by the Debtor of an
Assumed Contract, in each case as allowed by a Final Order of the Bankruptcy Court. In no event
shall any Claim set out in a Proof of Claim be deemed to be a Cure Claim.

               “Debt” has the meaning ascribed to such term in Section 101(12) of the Bankruptcy
Code.

               “Debtor” means Optimized Leasing, Inc.

              “Debtor in Possession” means Optimized Leasing, Inc., as debtor in possession in
the Reorganization Case.

              “Disallowed Claim” means any Claim which has been disallowed by an order of
the Bankruptcy Court, which order has not been stayed pending appeal.

               “Disclosure Statement” means the Disclosure Statement for Debtor’s Plan of
Reorganization under Chapter 11 of the United States Bankruptcy Code, dated as of February
14, 2019, including all Exhibits attached thereto, as submitted and filed by the Debtor pursuant to
Section 1125 of the Bankruptcy Code in respect of the Reorganization Case and conditionally
approved by the Bankruptcy Court in the Disclosure Statement Approval Order, and as such
Disclosure Statement may be amended, supplemented, modified, or amended and restated from
time to time.

              “Disclosure Statement Approval Order” means the Order Conditionally
Approving Disclosure Statement, Fixing Time to File Objections to the Disclosure Statement,
Fixing Time to File Applications for Administrative Expenses, Setting Hearing on Confirmation
of the Plan, and Setting Deadlines with Respect to Confirmation Hearing, entered in the
Reorganization Case.

               “Disputed Claim” means any Claim or portion thereof (other than a Disallowed
Claim) that is not an Allowed Claim and (a) as to which a Proof of Claim has been filed with the
Clerk’s Office or is deemed filed under applicable law or order of the Bankruptcy Court, or (b)
which has been scheduled in the Schedules, and, in the case of subparagraph (a) or (b) above, as


                                                9
             Case 18-10746-AJC        Doc 427        Filed 02/14/19   Page 10 of 64



to which an objection has been or may be timely filed or deemed filed under the Plan, the
Bankruptcy Code, the Bankruptcy Rules, or an order of the Bankruptcy Court and any such
objection has not been (i) withdrawn, (ii) overruled by an order of the Bankruptcy Court, or (iii)
sustained by an order of the Bankruptcy Court. In addition to the foregoing, a Disputed Claim
shall also mean a Claim that is not an Allowed Claim, whether or not an objection has been or may
be timely filed, if (a) the amount of the Claim specified in the Proof of Claim exceeds the amount
of any corresponding Claim scheduled in the Schedules, (b) the classification of the Claim
specified in the Proof of Claim differs from the classification of any corresponding Claim
scheduled in the Schedules, (c) any corresponding Claim has been scheduled in the Schedules as
disputed, contingent, or unliquidated, (d) no corresponding Claim has been scheduled in the
Schedules, or (e) such Claim is reflected as unliquidated or contingent in the Proof of Claim filed
in respect thereof. To the extent an objection relates to the allowance of only a part of a Claim,
such Claim shall be a Disputed Claim only to the extent of the objection. To the extent that the
amount of the Claim specified in the Proof of Claim exceeds the amount of any corresponding
Claim scheduled in the Schedules (but excluding Claim scheduled as disputed, contingent, or
unliquidated), such Claim shall be a Disputed Claim only to the extent of the amount specified in
the Proof of Claim which is in excess of the amount of the Claim as scheduled. “Disputed” when
used as an adjective herein (such as Disputed Administrative Expense Claim, Disputed Priority
Tax Claim, Disputed Priority Claim, Disputed Secured Claim, or Disputed Unsecured Claim) has
a corresponding meaning.

              “Distribution” means a distribution of Cash to a Creditor on account of an Allowed
Claim pursuant to the terms of the Plan.

              “Distribution Date” means the date distributions of cash to a Creditor on account
of an Allowed Claim pursuant to terms of the Plan commence under the Plan.

               “Docket” means the docket in the Reorganization Case maintained by the Clerk.

               “Docket No.” means the number of the referenced document reflected on the
Docket.

                “Effective Date” means, and shall occur on, the first Business Day of the calendar
month following the Confirmation Date so long as all of the conditions to the occurrence of the
Effective Date contained in Article 10.2 of the Plan have been satisfied or waived (as provided in
Article 10.3 of the Plan).

               “Engs Commercial” means Engs Commercial Finance Co.

             “Entity” has the meaning ascribed to such term in Section 101(15) of the
Bankruptcy Code.

               “Equity Interests” means the interests in the Debtor held by all Holders of existing
common stock or other similar ownership interests in the Debtor, including any and all options,
warrants, or similar instruments for the acquisition of shares of common stock, and any and all




                                                10
             Case 18-10746-AJC         Doc 427        Filed 02/14/19   Page 11 of 64



rights to subscribe to or convert into shares of such securities, whether or not such common stock
is certificated.

              “Estate” means the estate created for the Debtor by Section 541 of the Bankruptcy
Code upon the commencement of the Reorganization Case.

               “Estimation Hearing” means a hearing for the estimation of Claims under Section
502(e) of the Bankruptcy Code.

               “Everbank” means Everbank Commercial Finance.

               “Evolve” means Evolve Bank & Trust.

               “Exculpated Parties” has the meaning ascribed to it in Article 11 of the Plan.

                “Exhibit” means any exhibit annexed to the Plan or to the Disclosure Statement,
as the context requires.

               “FCB” means Florida Community Bank, N.A.

               “Fifth Third” means Fifth Third Bank.

               “Final Decree” means the final decree entered by the Bankruptcy Court on or after
the Effective Date pursuant to Bankruptcy Rule 3022.

               “Final Decree Date” means the date on which the Final Decree is entered on the
Docket.

               “Final Order” means (a) an order, judgment, ruling or other decree (or any
revision, modification, or amendment thereto) issued and entered by the Bankruptcy Court or by
any state or other federal court as may have jurisdiction over any proceeding in connection with
the Reorganization Case for the purpose of such proceeding, which order, judgment, ruling or other
decree has not been reversed, vacated, stayed, modified, or amended and as to which (i) no appeal,
petition for review, reargument, rehearing, reconsideration, or certiorari has been taken and is
pending and the time for the filing of such appeal, petition for review, reargument, rehearing,
reconsideration, or certiorari has expired, or (ii) such appeal or petition has been heard and
dismissed or resolved and the time to further appeal or petition has expired with no further appeal
or petition pending; or (b) a stipulation or other agreement entered into which has the effect of any
such aforesaid order, judgment, ruling, or other decree with like finality.

              “Governmental Unit” means a governmental unit as such term is defined in
Section 101(27) of the Bankruptcy Code.

              “Governmental Unit Bar Date” means July 20, 2018, the date established by
Section 502(a)(9) of the Bankruptcy Code as the last day a Governmental Unit to file a Proof of




                                                 11
             Case 18-10746-AJC          Doc 427       Filed 02/14/19    Page 12 of 64



Claim against the Debtor in the Reorganization Case (as fixed by Notice of Chapter 11 Bankruptcy
Case issued January 22, 2018 (Docket No. 6)).

             “Guarantor” means any Person that is a guarantor under a contract, lease, or
agreement with a Creditor. For the avoidance of doubt, the term “Guarantor” includes the
Principals.

                 “Holder” means (a) as to any Claim, (i) the owner or holder of such Claim as such
is reflected on the Proof of Claim filed with respect to such Claim, or (ii) if no Proof of Claim has
been filed with respect to such Claim, the owner or holder of such Claim as shown on the Schedules
or books and records of the Debtor or as otherwise determined by order of the Bankruptcy Court,
or (iii) if the owner or holder of such Claim has transferred the Claim to a third party and advised
the Debtor in writing of such transfer and provided sufficient written evidence of such transfer, the
transferee; and (b) as to any Equity Interests, the record owner or holder of such Equity Interests
as shown on the books and records of the Debtor or as otherwise determined by order of the
Bankruptcy Court.

               “Huntington” means Huntington National Bank.

              “Impaired” refers to any Claim or Equity Interests that is impaired within the
meaning of Section 1124 of the Bankruptcy Code.

                “Liabilities” means any and all liabilities, obligations, judgments, damages,
charges, costs, Debts, and indebtedness of any and every kind and nature whatsoever, whether
heretofore, now or hereafter owing, arising, due or payable, direct or indirect, absolute or
contingent, liquidated or unliquidated, known or unknown, foreseen or unforeseen, in law, equity
or otherwise, of or relating to the Debtor or any Affiliate, Subsidiary, Guarantor, predecessor,
successor or assign thereof, or otherwise based in whole or in part upon any act or omission,
transaction, event or other occurrence taking place prior to the Effective Date in any way relating
to the Debtor or any Affiliate, Subsidiary, Guarantor, predecessor, successor or assign thereof, any
Assets of the Debtor, the business or operations of the Debtor, the Reorganization Case, or the
Plan, including any and all liabilities, obligations, judgments, damages, charges, costs, Debts, and
indebtedness based in whole or in part upon any Claim of or relating to successor liability,
transferee liability, or other similar theory; provided, however, that, when used in the Plan, the
term “Liabilities” shall not include any obligation of the Debtor or the Reorganized Debtor
expressly set forth in the Plan.

                “Lien” means, with respect to any Asset or Property, any mortgage, pledge,
security interest, lien, right of first refusal, option or other right to acquire, assignment, charge,
claim, easement, conditional sale agreement, title retention agreement, defect in title, or other
encumbrance or hypothecation or restriction of any nature pertaining to or affecting such Asset or
Property, whether voluntary or involuntary and whether arising by law, contract or otherwise.

              “Local Rules” means the Local Rules of the United States Bankruptcy Court for
the Southern District of Florida, as in effect on the Petition Date, together with all amendments
and modifications thereto that were subsequently made applicable to the Reorganization Case.



                                                 12
             Case 18-10746-AJC         Doc 427        Filed 02/14/19   Page 13 of 64




               “Net Rejected Lease Administrative Expense Claim” has the meaning ascribed
to such term in Article 3.1.4 of the Plan.

               “Nissan” means Nissan Motor Acceptance Corp.

               “People’s Capital” means People’s Capital and Leasing Corp.

                 “Person” means any person, individual, corporation, association, partnership,
limited liability company, joint venture, trust, organization, business, government, Governmental
Unit, governmental agency or political subdivision thereof, or any other entity or institution of any
type whatsoever, including any “person” as such term is defined in Section 101(41) of the
Bankruptcy Code.

              “Petition Date” means January 21, 2018, the date on which the Debtor commenced
the Reorganization Case by filing its voluntary petition under Chapter 11 of the Bankruptcy Code.

              “Plan” means the Debtor’s Plan of Reorganization under Chapter 11 of the United
States Bankruptcy Code dated as of February 14, 2019, and all Exhibits to the Plan, as the same
may be amended, supplemented, modified, or amended and restated from time to time in
accordance with the provisions of the Plan and the Bankruptcy Code.

                “Plan Documents” means all documents that aid in effectuating the Plan, including
the Exhibits to the Plan and the Confirmation Order.

               “Postpetition” means arising or accruing on or after the Petition Date and before
the Effective Date.

               “Prepetition” means arising or accruing prior to the Petition Date.

               “Principals” means, collectively, Ephrat Afek, Ralph Milman, and Ronen Koubi.

              “Priority Claim” means a Claim that is entitled to a priority in payment and that
is not an Administrative Expense Claim, a Priority Tax Claim, a Secured Claim, or an Unsecured
Claim.

               “Priority Tax Claim” means a Claim of a Governmental Unit that is entitled to a
priority in payment pursuant to Section 507(a)(8) of the Bankruptcy Code and that is not an
Administrative Expense Claim, a Priority Claim, a Secured Tax Claim, or an Unsecured Claim.

               “Professional” means any professional employed in the Reorganization Case with
the approval of the Bankruptcy Court pursuant to Section 327 or 1103 of the Bankruptcy Code.

                “Proof of Claim” means a proof of claim filed with the Bankruptcy Court with
respect to a Claim against the Debtor pursuant to Bankruptcy Rule 3001, 3002, or 3003.




                                                 13
             Case 18-10746-AJC          Doc 427       Filed 02/14/19    Page 14 of 64



                “Property” means any property or asset of any kind in which the Debtor or the
Estate holds an interest, whether real, personal or mixed, tangible or intangible, whether now
existing or hereafter acquired or arising, and wherever located, and any interest of any kind therein.

               “Pro Rata Share” means, with respect to any distribution under the Plan to the
Holder of an Allowed Claim in a particular Class or otherwise, a fraction, the numerator of which
shall be the amount of such Holder's Allowed Claim and the denominator of which shall be the
sum of all Allowed Claims in such Class, all determined as of the applicable Distribution Date.

               “Rejected Leases” has the meaning ascribed to such term in Article 7.3.1 of the
Plan.

               “Reorganization Case” means the case currently pending before the Bankruptcy
Court under Chapter 11 of the Bankruptcy Code, commenced by the Debtor on the Petition Date
and presently bears Case No. 1:18-bk-10746-AJC.

              “Reorganized Debtor” means the Debtor on and after the Effective Date as
reorganized pursuant to the Plan.

              “Schedules” means, collectively, the schedules of assets and liabilities and the
statements of financial affairs filed by the Debtor in the Reorganization Case pursuant to
Bankruptcy Rule 1007, as such schedules of assets and liabilities or statements of financial affairs
have been or may be amended or supplemented from time to time.

                “Secured Claim” means any Claim that is (a) secured in whole or in part, as of the
Petition Date, by a Lien which is valid, perfected and enforceable under applicable law and is not
subject to avoidance under the Bankruptcy Code or applicable non-bankruptcy law, or (b) subject
to setoff under Section 553 of the Bankruptcy Code, but, with respect to both (a) and (b) above,
only to the extent of the Estate’s interest in the value of the Collateral securing any such Claim or
the amount subject to setoff, as the case may be. Except as otherwise provided in the Plan, if the
value of a Creditor's interest in the Estate’s interest in the Collateral securing such Claim or the
amount subject to setoff is less than the amount of the Allowed Claim, the resulting deficiency
constitutes an Unsecured Claim.

               “Secured Creditor” means any Creditor holding a Secured Claim.

               “Secured Tax Claim” means a Secured Claim of a Governmental Unit for
Prepetition taxes.

               “Signature Financial” means Signature Financial and Leasing, LLC.

               “Stichter Riedel” means Stichter, Riedel, Blain & Postler, P. A.

               “SunTrust” means SunTrust Bank, N.A.




                                                 14
             Case 18-10746-AJC          Doc 427       Filed 02/14/19    Page 15 of 64



               “TCF Equipment” means TCF Equipment Finance, a division of TCF National
Bank.

               “Unimpaired” refers to a Claim that is not Impaired.

               “United States” means the United States of America.

               “United States Trustee” means the Office of the United States Trustee for the
Southern District of Florida.

               “Unsecured Claim” means any Claim (which is not an Administrative Expense
Claim, Priority Tax Claim, Priority Claim, or Secured Claim) including (a) any Claim arising from
the rejection of an executory contract or unexpired lease under Section 365 of the Bankruptcy
Code, (b) except as otherwise provided in the Plan, any portion of a Claim to the extent the value
of the Creditor's interest in the Estate’s interest in the Collateral securing such Claim is less than
the amount of the Allowed Claim, or to the extent that the amount of the Claim subject to setoff is
less than the amount of the Allowed Claim, as determined pursuant to Section 506(a) of the
Bankruptcy Code, or (c) any Claim designated as an Unsecured Claim elsewhere in the Plan.

               “Unsecured Creditor” means any Creditor holding an Unsecured Claim.

              “Unsecured Creditor Distribution Amount” means the amount of Ten Thousand
Dollars ($10,000.00) set aside annually under the Plan for five years for the purpose of funding
payments to Holders of Class 9 Allowed Unsecured Claims.

                “VFS Leasing” means VFS Leasing Co.

               “Volvo Financial” means Volvo Financial Services, a division of VFS US, LLC.

               “Voting Deadline” means the last day to file with the Bankruptcy Court a Ballot
accepting or rejecting the Plan as fixed by the Disclosure Statement Approval Order, unless such
date is extended by order of the Bankruptcy Court or agreement of the Debtor.

                “Voting Instructions” means the instructions for voting on the Plan contained in
the section of the Disclosure Statement entitled “Voting Instructions.”

               “Webster Capital” means Webster Capital Finance, Inc.

               “Wells Fargo” means Wells Fargo Equipment Finance, Inc.

       2.1.2 Any capitalized term used in the Plan that is not defined in the Plan but that is
defined in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning ascribed to that
term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be (with the Bankruptcy
Code or the Bankruptcy Rules, as the case may be, controlling in the case of a conflict or
ambiguity).




                                                 15
             Case 18-10746-AJC          Doc 427        Filed 02/14/19   Page 16 of 64



2.2    Rules of Construction.

       2.2.1. Any capitalized term used in the Plan that is not defined in the Plan but that is
defined in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning ascribed to that
term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be (with the Bankruptcy
Code or the Bankruptcy Rules, as the case may be, controlling in the case of a conflict or
ambiguity).

         2.2.2. For purposes of the Plan: (a) whenever from the context it is appropriate, each
term, whether stated in the singular or the plural, shall include both the singular and the plural; (b)
any reference in the Plan to a contract, instrument, release, indenture or other agreement or
document being in a particular form or on particular terms and conditions means that such contract,
instrument, release, indenture or other agreement or document shall be substantially in such form
or substantially on such terms and conditions; (c) any reference in the Plan to an existing document
or Exhibit means such document or Exhibit as it may have been or may be amended, modified, or
supplemented; (d) if the Plan's description of the terms of an Exhibit is inconsistent with the terms
of the Exhibit, the terms of the Exhibit shall control; (e) unless otherwise specified, all references
in the Plan to Articles and Exhibits are references to Articles and Exhibits of or to the Plan; (f)
unless the context requires otherwise, the words “herein,” “hereunder” and “hereto” refer to the
Plan in its entirety rather than to a particular Article or section or subsection of the Plan; (g) any
phrase containing the term “include” or “including” shall mean including without limitation; (h)
all of the Exhibits referred to in the Plan shall be deemed incorporated herein by such reference
and made a part hereof for all purposes; (i) any reference to an Entity as a Holder of a Claim or
Equity Interests includes that Entity’s successors and assigns; and (j) the rules of construction set
forth in Section 102 of the Bankruptcy Code shall apply in the construction of the Plan, to the
extent such rules are not inconsistent with any other provision in this Article 2.2.

                                   ARTICLE 3
                      TREATMENT OF ADMINISTRATIVE EXPENSE
                         CLAIMS AND PRIORITY TAX CLAIMS

       In accordance with Section 1123(a)(1) of the Bankruptcy Code, Administrative Expense
Claims and Priority Tax Claims have not been classified in the Plan. The treatment accorded to
Administrative Expense Claims and Priority Tax Claims is set forth below in this Article 3.

3.1    Administrative Expense Claims.

       3.1.1 Except as otherwise provided in this Article 3, each Holder of an Allowed
Administrative Expense Claim shall be paid (a) on the Effective Date, an amount, in Cash, equal
to the Allowed Amount of its Administrative Expense Claim, in accordance with Section
1129(a)(9)(A) of the Bankruptcy Code, (b) under such other terms as may be agreed upon by both
the Holder of such Allowed Administrative Expense Claim and the Debtor, or (c) as otherwise
ordered by Final Order of the Bankruptcy Court.

       3.1.2 Allowed Administrative Expense Claim for Holders of Restructured Loans. The
treatment accorded loans being restructured by the Debtor is set forth in this Plan, including Article



                                                  16
             Case 18-10746-AJC           Doc 427        Filed 02/14/19    Page 17 of 64



5 pursuant to Classes 2, 3, 4, 5, 7, and 8. The terms set forth in Article 5 as to Classes 2, 3, 4, 5, 7,
and 8 address the Allowed Administrative Expenses Claims of those respective Classes. Other
than as set forth in Article 5, Classes 2, 3, 4, 5, 7, and 8 shall receive no other Distribution from
the Debtor or the Reorganized Debtor on account of an Allowed Administrative Expense Claim.

        3.1.3 Allowed Administrative Expense Claim for Holders of Assumed Restructured
Leases. The treatment accorded to Assumed Restructured Leases by the Debtor is set forth in this
Plan, including Article 7. The terms set forth in Article 7 as to the Assumed Restructured Leases
address the Allowed Administrative Expense Claims for Holders of Assumed Restructured Leases.
Other than as set forth in Article 7, Holders of Assumed Restructured Leases shall receive no other
Distribution from the Debtor or the Reorganized Debtor on account of an Allowed Administrative
Expense Claim.

        3.1.4 Allowed Administrative Expense Claim for Holders of Rejected Leases. The
Allowed Administrative Expense Claim for Holders of Rejected Leases shall be reduced by all
amounts received by the Holder from sale, lease, or disposition of the property which is the subject
of the Holder’s Rejected Lease. The applicable Holder shall file with the Bankruptcy Court a notice
stating the amount realized from sale, lease, or disposition of the property and the amount
remaining as a claimed Administrative Expense Claim, if any, by the earlier of (i) ten (10) days
following the date of the sale, lease, or disposition of the property or (ii) the Voting Deadline. The
Debtor may file with the Bankruptcy Court objection(s) to the notice(s) and the amount(s) asserted
therein, with the Bankruptcy Court to resolve any objections. The amount of the Administrative
Expense Claim for Holders of Rejected Leases after deducting the amount realized from sale, lease,
or disposition of the property is referred to as the “Net Rejected Lease Administrative Expense
Claim.”

        3.1.5 Source and Payment of (i) Allowed Administrative Expense Claims for Holders of
Rejected Leases and (ii) Allowed Administrative Expense Claim of Professionals. The Debtor
shall establish an administrative expense fund (the “Administrative Expense Fund”) to fund
payments to Holders of Allowed Net Rejected Lease Administrative Expense Claims and Holders
of Allowed Administrative Expense Claims of Professionals. Prior to the Confirmation Date, the
Administrative Expense Fund shall be funded by (hereinafter referred to collectively as the
“Confirmation Funding”): (i) the Debtor depositing monthly the amount of Thirty Thousand
Dollars ($30,000.00) through and until the Confirmation Date and (ii) a one-time deposit in the
amount of Two Hundred Thousand Dollars ($200,000.00) furnished by the Guarantors prior to the
Confirmation Hearing. After the Confirmation Date, the Debtor or Reorganized Debtor, as
applicable, shall fund the Administrative Expense Fund monthly in the amount of Thirty Thousand
Dollars ($30,000.00) beginning on the third (3rd) of the month beginning the month following the
Confirmation Date and continuing each month thereafter for a period of sixty (60) months.

        On the Effective Date, the Debtor or Reorganized Debtor shall remit the then-existing
balance of the Administrative Expense Fund on a pro-rata basis to Professionals to be applied to
their respective Allowed Administrative Expense Claims. Beginning on the fifth (5th) of the
month beginning the month following the Effective Date and continuing each month thereafter for
a period of sixty (60) months, the Administrative Expense Fund shall be distributed on a monthly
basis to Holders of Allowed Net Rejected Lease Administrative Expense Claims and Holders of



                                                   17
             Case 18-10746-AJC         Doc 427       Filed 02/14/19   Page 18 of 64



Allowed Administrative Expense Claims of Professionals as follows: (i) two-thirds of each
monthly Distribution from the Administrative Expense Fund shall be remitted on a pro-rata basis
to Professionals to be applied to their respective Allowed Administrative Expense Claims and (ii)
one-third of each monthly Distribution from the Administrative Expense Fund shall be remitted
on a pro-rata basis to Holders of Allowed Net Rejected Lease Administrative Expense Claims to
be applied to their respective Claims. If an Allowed Net Rejected Lease Administrative Expense
Claim or an Allowed Administrative Expense Claim of Professional is paid in full during the
course of the sixty (60) months, no further Distributions shall be made on account of such Claim.

        An Allowed Net Rejected Lease Administrative Expense Claim may be paid under such
other terms as may be agreed upon by both the Creditor and Debtor or Reorganized Debtor or as
otherwise ordered by order of the Bankruptcy Court. An Allowed Administrative Expense Claim
of Professionals may be paid under such other terms as may be agreed upon by both the
Professional and Debtor or Reorganized Debtor or as otherwise ordered by order of the Bankruptcy
Court.

        3.1.6. All fees and charges assessed against the Estate under Chapter 123 of Title 28,
United States Code, 28 U.S.C. §§ 1911-1930, through the Effective Date shall be paid to the United
States Trustee by the Reorganized Debtor by no later than thirty (30) days following the Effective
Date. At the time of such payment, the Reorganized Debtor shall provide to the United States
Trustee an appropriate affidavit indicating the disbursements for the relevant periods. Following
the Effective Date, any such fees required pursuant to 28 U.S.C. §1930(a)(6) arising or accruing
from distributions made by the Reorganized Debtor or made under the Plan shall also be paid by
the Reorganized Debtor. All such payments to the United States Trustee shall be in the appropriate
sum required pursuant to 28 U.S.C. §1930(a)(6) based upon the applicable disbursements for the
relevant post-confirmation periods and shall be made within the time period set forth in 28 U.S.C.
§1930(a)(6), until the earlier of (i) the closing of the Reorganization Case by the issuance of a
Final Order by the Bankruptcy Court on the Final Decree Date, or (ii) the entry of an order by the
Bankruptcy Court dismissing the Reorganization Case or converting the Reorganization Case to
another chapter under the Bankruptcy Code.

        3.1.7 All Holders of Administrative Expenses (including Holders of any Claims for non-
ad valorem Postpetition federal, state, or local taxes) that do not file an application or other
Bankruptcy Court-approved pleading by the Administrative Expenses Claims Bar Date will be
forever barred from asserting such Administrative Expense against the Debtor, the Reorganized
Debtor, or any of their respective Properties or Assets or the Estate, and such Holders shall not be
entitled to participate in any distribution under the Plan on account of any such Administrative
Expense Claims.

3.2    Priority Tax Claims.

        3.2.1 Except as otherwise expressly provided in the Plan, each Holder of an Allowed
Priority Tax Claim shall be paid by the Debtor or the Reorganized Debtor, as the case may be,
deferred equal quarterly Cash payments, commencing on the fifth (5th) of the monthly beginning




                                                18
             Case 18-10746-AJC          Doc 427        Filed 02/14/19   Page 19 of 64



the month following the Confirmation Date and continuing each month thereafter for a period of
sixty (60) months, and to be paid in full no later than sixty (60) months from the Effective Date.

        3.2.2 Holders of Allowed Priority Tax Claims will receive interest on account of its
Allowed Priority Tax Claims to the extent allowed under Section 511 of the Bankruptcy Code;
provided, however, that if the Holder of such Allowed Priority Tax Claim is a city, county or state,
such Holder shall receive interest on account of its Allowed Priority Tax Claim at the applicable
statutory rate under state law.

       3.2.3 Notwithstanding the above, each Holder of an Allowed Priority Tax Claim may be
paid under such other terms as may be agreed upon by both the Holder of such Allowed Priority
Tax Claim and the Debtor or the Reorganized Debtor, as the case may be.

                               ARTICLE 4
         DESIGNATION OF CLASSES OF CLAIMS AND EQUITY INTERESTS

        Pursuant to Section 1122 of the Bankruptcy Code, set forth below is a designation of
Classes of Claims and Equity Interests. A Claim or Equity Interests (a) is classified in a particular
Class only to the extent the Claim or Equity Interests qualifies within the description of that Class
and (b) is classified in a different Class to the extent the Claim or Equity Interests qualifies within
the description of that different Class. Unless otherwise expressly stated, the Classes of Claims
set forth below include Claims against the Debtor that qualify within the description of that Class.
For purposes of the Plan, the Claims and Equity Interests are classified as follows:

4.1    Class 1: Priority Claims.

       Class 1 consists of all Allowed Priority Claims.

4.2    Class 2: Secured Claim of City National.

      Class 2 consists of the Secured Claim of City National secured by Liens on the Debtor’s
equipment, fixtures, and inventory.

4.3    Class 3: Secured Claim of Evolve.

       Class 3 consists of the Secured Claim of Evolve, secured by Liens on certain of the
Debtor’s tractors and trailers.

4.4    Class 4: Secured Claim of Webster Capital.

       Class 4 consists of the Secured Claim of Webster Capital, secured by Liens on certain of
the Debtor’s trailers.




                                                  19
               Case 18-10746-AJC          Doc 427       Filed 02/14/19   Page 20 of 64



4.5       Class 5: Secured Claim of Volvo Financial.

      Class 5 consists of the Secured Claim of Volvo Financial, secured by Liens on certain of the
Debtor’s equipment and/or vehicles.

4.6       Class 6: Secured Claims of FCB.

          Class 6 consists of the Secured Claim of FCB, secured by Liens on all of the Debtor’s
Assets.

4.7       Class 7: Secured Claim of Nissan.

      Class 7 consists of the Secured Claim of Nissan, secured by a Lien on a 2015 Nissan
Murano bearing VIN 5N1AZ2MG4FN286147.

4.8       Class 8: Secured Claim of SunTrust.

       Class 8 consists of the Secured Claim of SunTrust, secured by a Lien on a 2012 Ford
Econoline E250 Van V8 Extended Cargo Van bearing VIN 1FTNS2EW0CDA53321.

4.9       Class 9: Unsecured Claims.

          Class 9 consists of all Allowed Unsecured Claims.

4.10      Class 10: Intercompany Claims.

          Class 10 comprises all Intercompany Claims.

4.11      Class 11: Equity Interests.

          Class 11 consists of all Equity Interests in the Debtor.

                                 ARTICLE 5
            TREATMENT OF CLASSIFIED CLAIMS AND EQUITY INTERESTS

        Allowed Claims and Equity Interests shall be treated under the Plan in the manner set forth
in this Article 5. Except as otherwise specifically provided in the Plan, the treatment of, and the
consideration to be received by, Holders of Allowed Claims pursuant to the Plan shall be in full
and final satisfaction, settlement, release, extinguishment, and discharge of their respective
Allowed Claims (of any nature whatsoever).

5.1       Unclassified Claims.

       Holders of Allowed Administrative Expense Claims and Allowed Priority Tax Claims shall
receive the treatment set forth in Article 3 of the Plan.



                                                   20
            Case 18-10746-AJC         Doc 427       Filed 02/14/19   Page 21 of 64



5.2    Class 1: Priority Claims.

        Class 1 consists of all Allowed Priority Claims. Each Holder of an Allowed Priority Claim
shall be paid (a) on the Effective Date, an amount, in Cash, by the Reorganized Debtor equal to
the Allowed Amount of its Priority Claim, in accordance with Section 1129(a)(9)(B) of the
Bankruptcy Code, (b) as otherwise agreed to by the Debtor and the Holder of an Allowed Priority
Claim, or (c) as otherwise ordered by a Final Order of the Bankruptcy Court. Class 1 is
Unimpaired. Each Holder of a Priority Claim in Class 1 is presumed to have accepted the Plan
and, therefore, is not entitled to vote to accept or reject the Plan.

5.3    Class 2: Allowed Secured Claim of City National.

      5.3.1 Class 2 consists of the Allowed Secured Claim of City National related to contract
number 1010038001.

       5.3.2 As treatment for its Class 2 Allowed Secured Claim, City National shall retain its
liens on the collateral securing its Allowed Secured Claim pursuant to the pre-petition loan
documents executed between City National and the Debtor.

      5.3.3. The Allowed Secured Claim of City National shall be in the amount of
$905,098.00, consisting of the principal amount of $649,736.00 amortized over seventy-two (72)
months at 3.75% per annum and a balloon payment of $255,362.00.

        5.3.4 The Debtor shall pay City National’s Allowed Secured Claim in accordance with
the following:

              (i)     Seventy-two (72) equal monthly principal and interest installments in the
                      amount of Ten Thousand Eight Hundred and Eighty-Nine Dollars and Forty
                      Cents ($10,889.40).

              (ii)    The first monthly principal and interest installment commenced on
                      November 28, 2018 and monthly principal and interest installments shall
                      continue on the 28th day of each month thereafter until the principal amount
                      of $649,736.00 is paid in full, with the final monthly principal and interest
                      installment to be made on October 28, 2024; provided, however, if prior to
                      the last month’s payment, the remaining amount due and owing is less than
                      a full month’s payment (or the payment associated with each loan schedule,
                      if applicable), then the Debtor shall only pay such remaining amount owed.
                      The balloon payment of $255,362.00 shall be made on September 28, 2024.

              (iii)   Notwithstanding the foregoing, the Reorganized Debtor may prepay,
                      without penalty, all or any portion of the Allowed Secured Claim.

        5.3.5 The pre-petition loan documents executed by the Debtor and City National shall be
deemed amended in accordance with the terms of this Plan, including the following, and otherwise
shall remain in effect:


                                               21
               Case 18-10746-AJC        Doc 427        Filed 02/14/19    Page 22 of 64




                (i)     Upon payment of the applicable amounts set forth herein, with respect to
                        any recorded UCC-1 Financing Statement, City National shall take all
                        commercially reasonable steps necessary to cancel, terminate, and
                        extinguish such UCC-1 Financing Statement, including, without limitation,
                        filing a UCC-3 Amendment Form indicating the termination of any security
                        interest, but in no event later than ten (10) days from receipt of the final
                        payment. In the event such termination is not filed by City National within
                        the 10-day period, the Reorganized Debtor is authorized to file and record
                        such termination.

                (ii)    The provisions of the restructured loan shall be deemed amended in
                        accordance with the terms herein and otherwise shall remain in effect,
                        except that all non-monetary default provisions, if any, (such as, for
                        example, financial covenants and provisions regarding loan ratios) shall be
                        eliminated. The Debtor shall provide the following reporting to City
                        National, so long as the restructured loan is outstanding: (a) annual financial
                        statements by no later than 180 days after the end of the calendar year, and
                        (b) quarterly, internally prepared, financial statements provided by no later
                        than 60 days following the end of each quarter. Upon written notice of
                        default for failure to provide annual or quarterly financial statement
                        required by this provision, the Debtor shall have thirty (30) days after
                        receipt of written notice of default to cure any default.

                (iii)   The Reorganized Debtor shall be in default under the restructured loan, as
                        amended in accordance with the terms herein, upon the occurrence of the
                        following: (i) failure to make the payments described in Article 5.3.4 above;
                        (ii) failure to maintain insurance on the collateral; (iii) failure to pay taxes
                        on the collateral, if applicable, when due; (iv) failure to provide the
                        quarterly or annual reports required by Article 5.3.5(ii) above; or (v) failure
                        to allow reasonable inspections of collateral upon reasonable advance
                        notice. The Reorganized Debtor shall have thirty (30) days after receipt of
                        written notice of default to cure any default. All other covenants and default
                        provisions shall be eliminated from the restructured loan.

        5.3.6 Notwithstanding the above, City National may be paid such other amount and under
such other terms as may be agreed upon by City National and the Debtor or the Reorganized
Debtor, as the case may be. In addition, notwithstanding the above, the Debtor reserves the right
to amend the treatment of the restructured loan terms to conform to any terms and conditions
required by the Bankruptcy Court or otherwise necessarily to overcome any objections or in the
event the Debtor seeks cramdown, and such modified terms shall become part of this Plan.

       5.3.7 Any Claim held by City National in excess of the Allowed Amount of its Allowed
Secured Claim shall receive treatment as a Class 9 General Unsecured Claim.

       5.3.8    Class 2 is Impaired.



                                                  22
               Case 18-10746-AJC        Doc 427       Filed 02/14/19   Page 23 of 64




5.4    Class 3: Secured Claim of Evolve.

      5.4.1 Class 3 consists of the Allowed Secured Claim of Evolve related to contract number
871-8056261-000.

        5.4.2 As treatment for its Class 3 Allowed Secured Claim, Evolve shall retain its liens on
the collateral securing its Allowed Secured Claim pursuant to the pre-petition loan documents
executed between Evolve and the Debtor.

        5.4.3 The Allowed Secured Claim of Evolve shall be in the amount of $477,560.00,
consisting of principal amount of $395,870.00 amortized over fifty-eight (58) months at 4.39%
per annum and a balloon payment of $81,689.00.

       5.4.4    The Debtor shall pay Evolve’s Allowed Secured Claim in accordance with the
following:

                (i)     Fifty-eight (58) equal monthly principal and interest installments in the
                        amount of Seven Thousand Eight Hundred and Eighty-Five Dollars and
                        Thirty-Two Cents ($7,885.32).

                (ii)    The first monthly principal and interest installment commenced on
                        November 1, 2018 and monthly principal and interest installments shall
                        continue on the 1st day of each month thereafter until the principal amount
                        of $395,870.00 is paid in full, with the final monthly principal and interest
                        installment to be made on August 1, 2023; provided, however, if prior to
                        the last month’s payment, the remaining amount due and owing is less than
                        a full month’s payment (or the payment associated with each loan schedule,
                        if applicable), then the Debtor shall only pay such remaining amount owed.
                        The balloon payment of $81,689.00 shall be made on July 1, 2023.

                (iii)   Notwithstanding the foregoing, the Reorganized Debtor may prepay,
                        without penalty, all or any portion of the Allowed Secured Claim.

        5.4.5 The pre-petition loan documents executed by the Debtor and Evolve shall be
deemed amended in accordance with the terms of this Plan, including the following, and otherwise
shall remain in effect:

                (i)     Upon payment of the applicable amounts set forth herein, with respect to
                        any recorded UCC-1 Financing Statement, Evolve shall take all
                        commercially reasonable steps necessary to cancel, terminate, and
                        extinguish such UCC-1 Financing Statement, including, without limitation,
                        filing a UCC-3 Amendment Form indicating the termination of any security
                        interest, but in no event later than ten (10) days from receipt of the final
                        payment. In the event such termination is not filed by Evolve within the




                                                 23
               Case 18-10746-AJC        Doc 427        Filed 02/14/19    Page 24 of 64



                        10-day period, the Reorganized Debtor is authorized to file and record such
                        termination.

                (ii)    The provisions of the restructured loan shall be deemed amended in
                        accordance with the terms herein and otherwise shall remain in effect,
                        except that all non-monetary default provisions, if any, (such as, for
                        example, financial covenants and provisions regarding loan ratios) shall be
                        eliminated. The Debtor shall provide the following reporting to Evolve, so
                        long as the restructured loan is outstanding: (a) annual financial statements
                        by no later than 180 days after the end of the calendar year, and (b) quarterly,
                        internally prepared, financial statements provided by no later than 60 days
                        following the end of each quarter. Upon written notice of default for failure
                        to provide annual or quarterly financial statement required by this provision,
                        the Debtor shall have thirty (30) days after receipt of written notice of
                        default to cure any default.

                (iii)   The Reorganized Debtor shall be in default under the restructured loan, as
                        amended in accordance with the terms herein, upon the occurrence of the
                        following: (i) failure to make the payments described in Article 5.4.4 above;
                        (ii) failure to maintain insurance on the collateral; (iii) failure to pay taxes
                        on the collateral, if applicable, when due; (iv) failure to provide the
                        quarterly or annual reports required by Article 5.4.5(ii) above; or (v) failure
                        to allow reasonable inspections of collateral upon reasonable advance
                        notice. The Reorganized Debtor shall have thirty (30) days after receipt of
                        written notice of default to cure any default. All other covenants and default
                        provisions shall be eliminated from the restructured loan.

        5.4.6 Notwithstanding the above, Evolve may be paid such other amount and under such
other terms as may be agreed upon by Evolve and the Debtor or the Reorganized Debtor, as the
case may be. In addition, notwithstanding the above, the Debtor reserves the right to amend the
treatment of the restructured loan terms to conform to any terms and conditions required by the
Bankruptcy Court or otherwise necessarily to overcome any objections or in the event the Debtor
seeks cramdown, and such modified terms shall become part of this Plan.

        5.4.7 Any Claim held by Evolve in excess of the Allowed Amount of its Secured Claim
shall receive treatment as a Class 9 General Unsecured Claim.

       5.4.8    Class 3 is Impaired.

5.5    Class 4: Secured Claim of Webster Capital.

       5.5.1 Class 4 consists of the Allowed Secured Claims of Webster Capital related to
contract numbers 001-0048984-911, 001-0048984-912, and 001-0048984-913.




                                                  24
               Case 18-10746-AJC        Doc 427       Filed 02/14/19   Page 25 of 64



         5.5.2 As treatment for its Class 4 Allowed Secured Claims, Webster Capital shall retain
its liens on the collateral securing its Allowed Secured Claims pursuant to the pre-petition loan
documents executed between the Debtor and Webster Capital.

       5.5.3    The Allowed Secured Claims of Webster Capital shall be in the following amounts:

                (i)     As to contract number 001-0048984-911, in the principal amount of
                        $24,441.00 amortized over seven (7) months at 4.49% per annum.
                (ii)    As to contract number 001-0048984-912, in the principal amount of
                        $12,796.00 amortized over seven (7) months at 4.49% per annum.
                (iii)   As to contract number 001-0048984-913, in the amount of $429,519.00,
                        consisting of principal amount of $328,509.00 amortized over forty-one
                        (41) months at 3.67% per annum and a balloon payment of $101,010.00.

       5.5.4 The Debtor shall pay Webster Capital’s Allowed Secured Claims in accordance
with the following as to each contract:

                (i)     As to contract number 001-0048984-911, seven (7) equal monthly principal
                        and interest installments in the amount of Three Thousand Five Hundred
                        and Forty-Three Dollars and Ninety-Seven Cents ($3,543.97). The first
                        monthly principal and interest installment commenced on December 1,
                        2018 and monthly principal and interest installments shall continue on the
                        1st day of each month thereafter until the principal amount of $24,441.00 is
                        paid in full, with the final monthly principal and interest installment to be
                        made on June 1, 2019; provided, however, if prior to the last month’s
                        payment, the remaining amount due and owing is less than a full month’s
                        payment (or the payment associated with each loan schedule, if applicable),
                        then the Debtor shall only pay such remaining amount owed.
                        Notwithstanding the foregoing, the Reorganized Debtor may prepay,
                        without penalty, any, all or any portion of the Allowed Secured Claim.

                (ii)    As to contract number 001-0048984-912, seven (7) equal monthly principal
                        and interest installments in the amount of One Thousand Eight Hundred and
                        Fifty-Five Dollars and Forty-Four Cents ($1,855.44). The first monthly
                        principal and interest installment commenced on December 1, 2018 and
                        monthly principal and interest installments shall continue on the 1st day of
                        each month thereafter until the principal amount of $12,796.00 is paid in
                        full, with the final monthly principal and interest installment to be made on
                        June 1, 2019; provided, however, if prior to the last month’s payment, the
                        remaining amount due and owing is less than a full month’s payment (or
                        the payment associated with each loan schedule, if applicable), then the
                        Debtor shall only pay such remaining amount owed. Notwithstanding the
                        foregoing, the Reorganized Debtor may prepay, without penalty, any, all or
                        any portion of the Allowed Secured Claim.




                                                 25
            Case 18-10746-AJC         Doc 427        Filed 02/14/19    Page 26 of 64



              (iii)   As to contract number 001-0048984-913, forty-one (41) equal monthly
                      principal and interest installments in the amount of Eight Thousand Eight
                      Hundred and Forty-Five Dollars and Ninety-Four Cents ($8,845.94). The
                      first monthly principal and interest installment commenced on November
                      1, 2018 and monthly principal and interest installments shall continue on
                      the 11th day of each month thereafter until the principal amount of
                      $328,509.00 is paid in full, with the final monthly principal and interest
                      installment to be made on March 11, 2022; provided, however, if prior to
                      the last month’s payment, the remaining amount due and owing is less than
                      a full month’s payment (or the payment associated with each loan schedule,
                      if applicable), then the Debtor shall only pay such remaining amount owed.
                      The balloon payment of $101,010.00 shall be made on March 11, 2022.
                      Notwithstanding the foregoing, the Reorganized Debtor may prepay,
                      without penalty, any, all or any portion of the Allowed Secured Claim.

       5.5.5 The pre-petition loan documents executed by the Debtor and Webster Capital shall
be deemed amended in accordance with the terms of this Plan, including the following, and
otherwise shall remain in effect:

              (i)     Upon payment of the applicable amounts set forth herein, with respect to
                      any recorded UCC-1 Financing Statement, Webster Capital shall take all
                      commercially reasonable steps necessary to cancel, terminate, and
                      extinguish such UCC-1 Financing Statement, including, without limitation,
                      filing a UCC-3 Amendment Form indicating the termination of any security
                      interest, but in no event later than ten (10) days from receipt of the final
                      payment. In the event such termination is not filed by Webster Capital
                      within the 10-day period, the Reorganized Debtor is authorized to file and
                      record such termination.

              (ii)    The provisions of the restructured loan shall be deemed amended in
                      accordance with the terms herein and otherwise shall remain in effect,
                      except that all non-monetary default provisions, if any, (such as, for
                      example, financial covenants and provisions regarding loan ratios) shall be
                      eliminated. The Debtor shall provide the following reporting to Webster
                      Capital, so long as the restructured loan is outstanding: (a) annual financial
                      statements by no later than 180 days after the end of the calendar year, and
                      (b) quarterly, internally prepared, financial statements provided by no later
                      than 60 days following the end of each quarter. Upon written notice of
                      default for failure to provide annual or quarterly financial statement
                      required by this provision, the Debtor shall have thirty (30) days after
                      receipt of written notice of default to cure any default.

              (iii)   The Reorganized Debtor shall be in default under the restructured loan, as
                      amended in accordance with the terms herein, upon the occurrence of the
                      following: (i) failure to make the payments described in Article 5.5.4 above;
                      (ii) failure to maintain insurance on the collateral; (iii) failure to pay taxes


                                                26
               Case 18-10746-AJC        Doc 427        Filed 02/14/19   Page 27 of 64



                        on the collateral, if applicable, when due; (iv) failure to provide the
                        quarterly or annual reports required by Article 5.5.5(ii) above; or (v) failure
                        to allow reasonable inspections of collateral upon reasonable advance
                        notice. The Reorganized Debtor shall have thirty (30) days after receipt of
                        written notice of default to cure any default. All other covenants and default
                        provisions shall be eliminated from the restructured loan.

        5.5.6 Notwithstanding the above, Webster Capital may be paid such other amounts and
under such other terms as may be agreed upon by Webster Capital and the Debtor. In addition,
notwithstanding the above, the Debtor reserves the right to amend the treatment of the restructured
loan terms to conform to any terms and conditions required by the Bankruptcy Court or otherwise
necessarily to overcome any objections or in the event the Debtor seeks cramdown, and such
modified terms shall become part of this Plan.

       5.5.7 Any Claim held by Webster Capital in excess of the Allowed Amount of its Secured
Claim shall receive treatment as a Class 9 General Unsecured Claim.

       5.5.8    Class 4 is Impaired.

5.6    Class 5: Secured Claim of Volvo Financial.

       5.6.1 Class 5 consists of the Allowed Secured Claims of Volvo Financial related to
contract numbers 500-7642515-001, 500-7642515-006, and 500-7642515-007.

         5.6.2 As treatment for its Class 5 Allowed Secured Claims, Volvo Financial shall retain
its liens on the collateral securing its Allowed Secured Claims pursuant to the pre-petition loan
documents executed between the Debtor and Volvo Financial.

       5.6.3    The Allowed Secured Claims of Volvo Financial shall be in the following amounts:

                (i)     As to contract number 500-7642515-001, in the principal amount of
                        $419,952.00 amortized over forty-eight (48) months at 4% per annum.
                (ii)    As to contract number 500-7642515-006, in the principal amount of
                        $522,322.00 amortized over forty-eight (48) months at 3.95% per annum.
                (iii)   As to contract number 500-7642515-007, in the principal amount of
                        $264,478.00 amortized over forty-eight (48) months at 3.95% per annum.

       5.6.4 The Debtor shall pay Volvo Financial’s Allowed Secured Claims in accordance
with the following as to each contract:

                (i)     As to contract number 500-7642515-001, forty-eight (48) equal monthly
                        principal and interest installments in the amount of Nine Thousand Four
                        Hundred and Eighty-Two Dollars and Twelve Cents ($9,482.12). The first
                        monthly principal and interest installment commenced on December 19,
                        2018 and monthly principal and interest installments shall continue on the
                        14th day of each month thereafter until the principal amount of $419,952.00


                                                  27
            Case 18-10746-AJC         Doc 427       Filed 02/14/19    Page 28 of 64



                      is paid in full, with the last payment to be made on November 14, 2022;
                      provided, however, if prior to the last month’s payment, the remaining
                      amount due and owing is less than a full month’s payment (or the payment
                      associated with each loan schedule, if applicable), then the Debtor shall only
                      pay such remaining amount owed. Notwithstanding the foregoing, the
                      Reorganized Debtor may prepay, without penalty, any, all or any portion of
                      the Allowed Secured Claim.

              (ii)    As to contract number 500-7642515-006, forty-eight (48) equal monthly
                      principal and interest installments of Eleven Thousand Seven Hundred and
                      Eighty-Two Dollars and Seventy-Four Cents ($11,782.74). The first
                      monthly principal and interest installment commenced on December 19 ,
                      2018 and monthly principal and interest installments shall continue on the
                      1st day of each month thereafter until the principal amount of $522,322.00
                      is paid in full, with the last payment to be made on November 1, 2022;
                      provided, however, if prior to the last month’s payment, the remaining
                      amount due and owing is less than a full month’s payment (or the payment
                      associated with each loan schedule, if applicable), then the Debtor shall only
                      pay such remaining amount owed. Notwithstanding the foregoing, the
                      Reorganized Debtor may prepay, without penalty, any, all or any portion of
                      the Allowed Secured Claim.

              (iii)   As to contract number 500-7642515-007, forty-eight (48) equal monthly
                      principal and interest installments in the amount of Five Thousand Nine
                      Hundred and Sixty-Five Dollars and Seventy-Six Cents ($5,965.76). The
                      first monthly principal and interest installment commenced on December
                      19, 2018 and monthly principal and interest installments shall continue on
                      the 27th day of each month thereafter until the principal amount of
                      $264,478.00 is paid in full, with the last payment to be made on November
                      27, 2022; provided, however, if prior to the last month’s payment, the
                      remaining amount due and owing is less than a full month’s payment (or
                      the payment associated with each loan schedule, if applicable), then the
                      Debtor shall only pay such remaining amount owed. Notwithstanding the
                      foregoing, the Reorganized Debtor may prepay, without penalty, any, all or
                      any portion of the Allowed Secured Claim.

       5.6.5 The pre-petition loan documents executed by the Debtor and Volvo Financial shall
be deemed amended in accordance with the terms of this Plan, including the following, and
otherwise shall remain in effect:

              (i)     Upon payment of the applicable amounts set forth herein, with respect to
                      any recorded UCC-1 Financing Statement, Volvo Financial shall take all
                      commercially reasonable steps necessary to cancel, terminate, and
                      extinguish such UCC-1 Financing Statement, including, without limitation,
                      filing a UCC-3 Amendment Form indicating the termination of any security
                      interest, but in no event later than ten (10) days from receipt of the final



                                               28
               Case 18-10746-AJC        Doc 427        Filed 02/14/19    Page 29 of 64



                        payment. In the event such termination is not filed by Volvo Financial
                        within the 10-day period, the Reorganized Debtor is authorized to file and
                        record such termination.

                (ii)    The provisions of the restructured loan shall be deemed amended in
                        accordance with the terms herein and otherwise shall remain in effect,
                        except that all non-monetary default provisions, if any, (such as, for
                        example, financial covenants and provisions regarding loan ratios) shall be
                        eliminated. The Debtor shall provide the following reporting to Volvo
                        Financial, so long as the restructured loan is outstanding: (a) annual
                        financial statements by no later than 180 days after the end of the calendar
                        year, and (b) quarterly, internally prepared, financial statements provided by
                        no later than 60 days following the end of each quarter. Upon written notice
                        of default for failure to provide annual or quarterly financial statement
                        required by this provision, the Debtor shall have thirty (30) days after
                        receipt of written notice of default to cure any default.

                (iii)   The Reorganized Debtor shall be in default under the restructured loan, as
                        amended in accordance with the terms herein, upon the occurrence of the
                        following: (i) failure to make the payments described in Article 5.6.4 above;
                        (ii) failure to maintain insurance on the collateral; (iii) failure to pay taxes
                        on the collateral, if applicable, when due; (iv) failure to provide the
                        quarterly or annual reports required by Article 5.6.5(ii) above; or (v) failure
                        to allow reasonable inspections of collateral upon reasonable advance
                        notice. The Reorganized Debtor shall have thirty (30) days after receipt of
                        written notice of default to cure any default. All other covenants and default
                        provisions shall be eliminated from the restructured loan.

        5.6.6 Notwithstanding the above, Volvo Financial may be paid such other amounts and
under such other terms as may be agreed upon by Volvo Financial and the Debtor. In addition,
notwithstanding the above, the Debtor reserves the right to amend the treatment of the restructured
loan terms to conform to any terms and conditions required by the Bankruptcy Court or otherwise
necessarily to overcome any objections or in the event the Debtor seeks cramdown, and such
modified terms shall become part of this Plan.

       5.6.7 Any Claim held by Volvo Financial in excess of the Allowed Amount of its Secured
Claim shall receive treatment as a Class 9 General Unsecured Claim.

       5.6.8    Class 5 is Impaired.

5.7    Class 6: Secured Claim of FCB.

       5.7.1    Class 6 consists of the Allowed Secured Claim of FCB.




                                                  29
               Case 18-10746-AJC         Doc 427      Filed 02/14/19    Page 30 of 64



        5.7.2 As treatment for its Class 6 Secured Claim, FCB shall retain its liens on the
collateral securing its Allowed Secured Claim pursuant to the pre-petition loan documents
executed between FCB and the Debtor.

       5.7.3 FCB shall continue to receive its regular payments from the co-maker of the debt
under the pre-petition loan documents in the normal course.

        5.7.4 Any Claim held by FCB in excess of the Allowed Amount of its Secured Claim
shall receive treatment as a Class 9 General Unsecured Claim.

       5.7.5    Class 6 is Unimpaired.

5.8    Class 7: Secured Claim of Nissan.

       5.8.1    Class 7 consists of the Allowed Secured Claim of Nissan.

     5.8.2 Nissan shall retain its liens on that certain 2015 Nissan Murano bearing VIN
5N1AZ2MG4FN286147 to secure its Allowed Secured Claim.

        5.8.3 Nissan shall commence receiving its regular monthly payments in the amount of
$529.75 beginning November 26, 2018 and continuing on the 26th day of each succeeding month
thereafter. As to the five (5) missed payments (for months June 26, 2018 through and including
October 26, 2018), the Debtor or Reorganized Debtor shall remit commencing after the Effective
Date, a half payment in the amount of $264.87 with each regular payment until the 5-month
arrearage is cured.

        5.8.4 Following completion of the payments provided in this Section 5.8, Nissan shall
release all liens on the collateral securing its Secured Claim and shall file and record all necessary
documentation to effectuate such release of liens, but in no event later than ten (10) days from
receipt of the final payment. In the event such termination is not filed by Nissan within the 10-
day period, the Reorganized Debtor is authorized to file and record such termination.

       5.8.5    Class 7 is Impaired.

5.9    Class 8: Secured Claim of SunTrust.

       5.9.1    Class 8 consists of the Allowed Secured Claim of SunTrust.

      5.9.2 SunTrust shall retain its lien on that certain 2012 Ford Econoline E250 Van V8
Extended Cargo Van, bearing VIN 1FTNS2EW0CDA53321 to secure its Allowed Secured Claim.

        5.9.3 SunTrust shall commence receiving its regular monthly payments in the amount of
$431.64 beginning October 11, 2018 and continuing on the 11th day of each succeeding month
thereafter. As to the eight (8) missed payments (for months February 11, 2018 through and
including September 11, 2018), the original term of the Retail Installment Sale Contract shall be



                                                 30
               Case 18-10746-AJC        Doc 427        Filed 02/14/19    Page 31 of 64



extended by an additional eight (8) months (or through and including December 11, 2019) with
the Debtor or the Reorganized Debtor remitting the amount of $431.64 on the 11th of each month.

        5.9.4 Following completion of the payments provided in this Section 5.9, SunTrust shall
release all liens on the collateral securing its Allowed Secured Claim and shall file and record all
necessary documentation to effectuate such release of liens, but in no event later than ten (10) days
from receipt of the final payment. In the event such termination is not filed by SunTrust within
the 10-day period, the Reorganized Debtor is authorized to file and record such termination.

       5.9.5    Class 8 is Impaired.

5.10   Class 9: General Unsecured Claims.

        5.10.1 Class 9 consists of all Unsecured Claims against the Debtor not otherwise classified
in the Plan.

        5.10.2 Commencing on the first anniversary of the Effective Date and continuing annually
thereafter for four (4) additional years (for a total of five (5)), the Debtor shall distribute to each
Holder of an Allowed Class 9 General Unsecured Claim their Pro Rata Share of Ten Thousand
Dollars ($10,000.00) (the “Unsecured Creditor Distribution Amount”). Distributions to Holders
of Allowed Class 9 General Unsecured Claims shall be made no later than the fifth (5th) day of the
quarter following the applicable anniversary of the Effective Date.

       5.10.3 Class 9 is Impaired.

5.11   Class 10: Intercompany Claims.

        5.11.1 Class 10 consists of all Intercompany Claims (including those of non-debtor
Affiliates).

       5.11.2 The Holders of Class 10 Intercompany Claims shall retain their claims; however,
each Holder of a Class 10 Intercompany Claim shall receive no distribution on account of such
Class 10 Intercompany Claims until all other Allowed Claims have been paid in full.

       5.11.3 Class 10 is Impaired.

5.12   Class 11: Equity Interests.

       5.12.1 Class 11 consists of all Equity Interests in the Debtor.

         5.12.2 All Class 11 Equity Interests shall remain in effect; however, each Holder of an
Allowed Equity Interests shall receive no distribution on account of its Allowed Equity Interests
until all other Allowed Claims have been paid in full.

       5.12.3 Class 11 is Unimpaired.




                                                  31
             Case 18-10746-AJC         Doc 427        Filed 02/14/19   Page 32 of 64



                                  ARTICLE 6
                      ACCEPTANCE OR REJECTION OF THE PLAN

6.1    Each Impaired Class Entitled to Vote Separately.

       Except as otherwise provided herein, the Holders of Claims in each Impaired Class of
Claims shall be entitled to vote separately to accept or reject the Plan.

6.2    Acceptance by Impaired Classes.

        Classes 2 through 5 and 7 through 10 are Impaired under the Plan, and Holders of Claims
in such Classes are entitled to vote to accept or reject the Plan. Pursuant to Section 1126(c) of the
Bankruptcy Code, an Impaired Class of Claims shall have accepted the Plan if (a) the Holders
(other than any Holder designated pursuant to Section 1126(e) of the Bankruptcy Code) of at least
two-thirds in dollar amount of the Allowed Claims actually voting in such Class have voted to
accept the Plan and (b) the Holders (other than any Holder designated pursuant to Section 1126(e)
of the Bankruptcy Code) of more than one-half in number of the Allowed Claims actually voting
in such Class have voted to accept the Plan. If a Holder of a Claim holds more than one Claim in
any one Class, all Claims of such Holder in such Class shall be aggregated and deemed to be one
Claim for purposes of determining the number of Claims in such Class voting on the Plan. An
Impaired Class of Equity Interests shall have accepted the Plan if the Holders (other than any
Holder designated pursuant to Section 1126(e) of the Bankruptcy Code) of at least two-thirds in
amount of the Allowed Equity Interests actually voting in such Class have voted to accept the Plan.

6.3    Presumed Acceptance of Plan by Unimpaired Classes.

        Classes 6 and 11 are Unimpaired under the Plan. Pursuant to Section 1126(f) of the
Bankruptcy Code, each such Class and the Holders of Claims in such Classes are conclusively
presumed to have accepted the Plan and, thus, are not entitled to vote on the Plan. Accordingly,
votes of Holders of Claims in such Classes are not being solicited by the Debtor. Except as
otherwise expressly provided in the Plan, nothing contained herein or otherwise shall affect the
rights and legal and equitable claims or defenses of the Debtor or the Reorganized Debtor in respect
of any Unimpaired Claims, including all rights in respect of legal and equitable defenses to setoffs
or recoupments against Unimpaired Claims.

6.4    Impairment Controversies.

        If a controversy arises as to whether any Claim, or any Class of Claims, is Impaired under
the Plan, such Claim or Class shall be treated as specified in the Plan unless the Bankruptcy Court
shall determine such controversy upon motion of the party challenging the characterization of a
particular Claim or a particular Class of Claims, under the Plan.




                                                 32
             Case 18-10746-AJC        Doc 427        Filed 02/14/19   Page 33 of 64



                            ARTICLE 7
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

7.1    Assumption of Certain Executory Contracts & Unexpired Leases.

        7.1.1 The Debtor proposes under this Plan, pursuant to Sections 365(a) and 1123(b)(2)
of the Bankruptcy Code, to assume the executory contracts and unexpired leases identified in the
attached Exhibit A (the “Leases”), as of the Effective Date, upon the terms and conditions set
forth as to each lessor in Article 7.2 below with respect to its Lease, which shall constitute a
restructuring of such Lease and provide for treatment of any Cure Claim with respect to such Lease
(the Leases, as restructured pursuant to Article 7.2, the “Assumed Restructured Leases”). Each
lessor agrees that the treatment contained in the Assumed Restructured Lease constitutes prompt
cure of its Cure Claim with respect to such Lease.

        7.1.2 The Debtor shall assume any unexpired lease or sub-lease with any Affiliate, sister
company, or related company, with such lease or sub-lease being amended to reflect payment
amounts and terms set forth elsewhere in this Plan. The Debtor or Reorganized Debtor and an
Affiliate, sister company, or related company may amend, supplement, or restructure the lease or
sub-lease pursuant to such other terms as may be agreed upon by the Debtor or Reorganized Debtor
and an Affiliate, sister company, or related company.

        7.1.3 Notwithstanding the foregoing in this Article 7.1, the Debtor reserves the right, on
or prior to the Confirmation Date, to amend the Plan to identify any executory contract or
unexpired lease which is to be rejected or assumed. The Debtor shall provide notice of any addition
or deletion of executory contracts or unexpired leases to the Plan to the parties to the affected
executory contracts and unexpired leases. The listing of a document shall not constitute an
admission by the Debtor that such document is an executory contract or an unexpired lease or that
the Debtor has any liability thereunder. The Debtor reserves the right to file motions to assume or
reject any unexpired lease or executory contract not specifically listed in this Article 7.

7.2   Terms and Conditions for Assumed Restructured Executory Contracts &
Restructured Leases.

       As provided in Article 7.1, the Debtor proposes the following as terms and conditions of
each of the following Assumed Restructured Leases, which includes treatment of any Cure Claim
with respect to each Assumed Restructured Lease:

       7.2.1 Webster Capital Restructured Lease Terms. Webster Capital and Debtor are
       parties to that certain Master Lease Agreement No. 69859 and related Lease Schedules
       006-0069859-001, 006-0069859-002, and 006-0069859-003 (collectively, the
       “Restructured Webster Lease”), as deemed amended by the terms and conditions set
       forth below and in this Plan:

           a) The total amount, including Prepetition and Postpetition arrearages, due and owing
              under Lease Schedule 006-0069859-001 is One Hundred Sixty Two Thousand,
              Three Hundred and Fifty-Four Dollars and Seventy Eight Cents ($162,354.78) (the


                                                33
     Case 18-10746-AJC        Doc 427       Filed 02/14/19   Page 34 of 64



       “Webster Lease 001 Balance”). The Debtor or Reorganized Debtor shall remit
       fourteen (14) equal monthly installments of Eleven Thousand Five Hundred and
       Ninety-Six Dollars and Seventy-Seven Cents ($11,596.77). The first payment
       commenced on December 1, 2018 and shall continue on the 1st day of each month
       thereafter, with the last monthly installment to be made on January 1, 2020.
       Notwithstanding the foregoing, the Reorganized Debtor may prepay, without
       penalty, any, all or any portion of the Webster Lease 001 Balance.

   b) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Lease Schedule 006-0069859-002 is Five Hundred and Forty Thousand, Four
      Hundred and Four Dollars and Nine Cents ($540,404.09) (the “Webster Lease 002
      Balance”). The Debtor or Reorganized Debtor shall remit forty-one (41) equal
      monthly installments of Thirteen Thousand One Hundred and Eighty Dollars and
      Fifty-Nine Cents ($13,180.59). The first payment commenced on November 28,
      2018 and shall continue on the 28th day of each month thereafter, with the last
      monthly installment to be made on March 28, 2022. Notwithstanding the
      foregoing, the Reorganized Debtor may prepay, without penalty, any, all or any
      portion of the Webster Lease 002 Balance.

   c) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Lease Schedule 006-0069859-003 is One Million Eighteen Thousand Thirty
      Dollars and Twenty Six Cents ($1,018,030.26) (the “Webster Lease 003
      Balance”). The Debtor or Reorganized Debtor shall remit forty-one (41) equal
      monthly installments of Twenty-Four Thousand Eight Hundred and Thirty Dollars
      ($24,830.00). The first payment commenced on November 22, 2018 and shall
      continue on the 22nd day of each month thereafter, with the last monthly installment
      to be made on March 22, 2022. Notwithstanding the foregoing, the Reorganized
      Debtor may prepay, without penalty, any, all or any portion of the Webster Lease
      003 Balance.

7.2.2 Huntington Restructured Lease Terms. Huntington and Debtor are parties to that
certain Master Equipment Lease Agreement dated as of November 26, 2014 (initially with
Fifth Third Bank, predecessor in interest to Huntington) and related Equipment Schedule
No. 006 dated January 27, 2016 and Equipment Schedule No. 007 dated January 27, 2016
(collectively, the “Restructured Huntington Lease”), as deemed amended by the terms
and conditions set forth below and in this Plan:

   a) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Equipment Schedule No. 006 043-0140353-075 is Two Million Five
      Hundred and Thirty Thousand Eight Hundred and Ninety-Nine Dollars and Fifty
      Cents ($2,530,899.50) (the “Schedule 006 Balance”). The Debtor or Reorganized
      Debtor shall remit thirty-nine (39) monthly installments as follows: (a) $65,094.73
      (months 1-5), (b) $72,889.90 (months 6 – 10), (c) $63,981.13 (months 11 – 25), (d)
      $62,867.54 (months 26 – 30), (e) $61,753.94 (months 31-35), and (f) $64,537.93
      (months 36-39). The first payment commenced on November 27, 2018 and shall
      continue on the 27th day of each month thereafter, with the last monthly installment



                                       34
     Case 18-10746-AJC        Doc 427       Filed 02/14/19   Page 35 of 64



       to be made on January 27, 2022. Notwithstanding the foregoing, the Reorganized
       Debtor may prepay, without penalty, any, all or any portion of the Schedule 006
       Balance.

   b) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Equipment Schedule No. 007 043-0140353-067 is Four Hundred Ninety-One
      Thousand and Seventeen Dollars and Sixty-Three Cents ($491,017.63) (the
      “Schedule 007 Balance”). The Debtor or Reorganized Debtor shall remit thirty-
      nine (39) monthly installments as follows: (a) $12,845.02 (months 1-5), (b)
      $14,141.31 (months 6 – 10), (c) $12,412.93 (months 11 – 25), (d) $11,980.83
      (months 26 – 35), and (e) $12,520.95 (months 36-39). The first payment
      commenced on November 27, 2018 and shall continue on the 27th day of each
      month thereafter, with the last monthly installment to be made on January 27, 2022.
      Notwithstanding the foregoing, the Reorganized Debtor may prepay, without
      penalty, any, all or any portion of the Schedule 007 Balance.

7.2.3 ENGS Restructured Lease Terms. Engs Commercial and Debtor are parties to
those two certain Commercial Lease Agreements – one assigned Contract # 51473 and the
other assigned Contract #51485 (together, the “Restructured Engs Leases”), as deemed
amended by the terms and conditions set forth below and in this Plan:

   a) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Contract # 51473 is Two Hundred Seventy-Two Thousand Three Hundred
      and Seventy-Five Dollars and Eighty-Six Cents ($272,375.86) (the “Contract
      51473 Balance”). The Debtor or Reorganized Debtor shall remit eight (8) monthly
      installments as follows: (a) $35,951.99 (November 1, 2018), (b) $20,951.99
      (December 1, 2018 and January 1, 2018), (c) $38,903.98 (February 1, 2018 and on
      the 1st day of the month through and including June 1, 2018). Notwithstanding the
      foregoing, the Reorganized Debtor may prepay, without penalty, any, all or any
      portion of the Contract 51473 Balance.

   b) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Contract #51485 is Two Hundred and Twenty Thousand Nine Hundred and
      Thirty-Two Dollars and Ninety-One Cents ($220,932.91) (the “Contract 51485
      Balance”). The Debtor or Reorganized Debtor shall remit nine (9) monthly
      installments as follows: (a) $15,000.00 (November 1, 2018), (b) $20,084.81
      (November 15, 2018, December 15, 2018, and January 15, 2018), (c) $29,135.70
      (February 15, 2019 and on the 15th day of the month through and including June
      15, 2019). Notwithstanding the foregoing, the Reorganized Debtor may prepay,
      without penalty, any, all or any portion of the Contract 51485 Balance.

7.2.4 People’s Capital Restructured Lease Terms. People’s Capital and Debtor are
parties to that certain Master Lease assigned no. 396051 and Lease Schedule assigned no.
150230 (together, the “Restructured People’s Capital Lease”), as deemed amended by
the terms and conditions set forth below and in this Plan:




                                       35
     Case 18-10746-AJC        Doc 427       Filed 02/14/19   Page 36 of 64



   a) The total amount, including Prepetition and Postpetition arrearages, due and owing
      is One Million Two Hundred and Eighteen Nine Hundred and Seventy Dollars and
      Seventeen Cents ($1,218,970.17) (the “People’s Capital Balance”). The Debtor or
      Reorganized Debtor shall remit thirty-six (36) monthly installments as follows: (a)
      Debtor shall make 15 monthly payments in the amount of $42,424.95, with the first
      payment being made on November 23, 2018 and the final payment in that amount
      being made on January 23, 2020 and (b) Debtor shall thereafter make 21 monthly
      payments in the amount of $27,742.67 to People’s Capital, with the first payment
      being made on February 23, 2020 and the final payment in that amount being made
      on October 23, 2021. The residual on the Trac lease is the amount of $711,941.91
      (the “People’s Trac Lease Payment”), payable on November 23, 2021. With
      payment of the People’s Trac Lease Payment, all amounts due to People’s Capital
      will have been paid in full. Notwithstanding the foregoing, the Reorganized Debtor
      may prepay, without penalty, any, all or any portion of the People’s Capital Balance.

   b) Pursuant to the Restructured People’s Capital Lease, the Debtor has assumed the
      following eighteen (18) units:

            463     2016   VOLVO    VNL780 4V4NC9EH2GN954637
            465     2016   VOLVO    VNL780 4V4NC9EH4GN954641
            466     2016   VOLVO    VNL780 4V4NC9EH6GN954639
            476     2016   VOLVO    VNL780 4V4NC9EH9GN954652
            647     2016   VOLVO VNM64T430 4V4MC9EG8GN957917
            371     2016   VOLVO    VNL780 4V4NC9EH4GN954946
            468     2016   VOLVO    VNL780 4V4NC9EH7GN954634
            483     2016   VOLVO    VNL780 4V4NC9EH5GN954647
            650     2016   VOLVO   VNM430 4V4MC9EG8GN957920
            477     2016   VOLVO    VNL780 4V4NC9EH2GN954654
            478     2016   VOLVO    VNL780 4V4NC9EHXGN954658
            479     2016   VOLVO    VNL780 4V4NC9EH0GN954653
            467     2016   VOLVO   VNL 780 4V4NC9EH6GN954642
            472     2016   VOLVO   VNL 780 4V4NC9EH7GN954651
            473     2016   VOLVO   VNL 780 4V4NC9EHXGN954644
            656     2016   VOLVO   VNM 430 4V4MC9EG9GN957926
            481     2016   VOLVO    VNL780 4V4NC9EH8GN954657
            482     2016   VOLVO    VNL780 4V4NC9EH5GN954650

7.2.5 BMO’s Restructured Lease Terms. BMO and Debtor are parties to that certain
Master Vehicle Lease Agreement dated April 8, 2015, that certain Split-Trac Addendum to
Master Vehicle Lease Agreement dated April 8, 2015, and those certain Schedule “A” Even
Payments (Split-Trac) assigned Account Nos. 7953676011 (dated April 9, 2015),
7953676013 (dated December 18, 2015), 7953676005 (dated April 8, 2015), 7953676008
(dated April 9, 2015), 7953676009 (dated April 9, 2015), and 7953676010 (dated April 8,


                                       36
    Case 18-10746-AJC        Doc 427       Filed 02/14/19   Page 37 of 64



2015) (together, the “Restructured BMO Lease”), as deemed amended by the terms and
conditions set forth below and in this Plan:

   a) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Account No. 6005 is Five Hundred Twenty-Eight Thousand and Zero Cents
      ($528,000.00) (the “Account 6005 Balance”). The Debtor or Reorganized Debtor
      shall remit forty-eight (48) equal monthly installments of Eleven Thousand Dollars
      ($11,000.00) with the first payment being made on October 8, 2018 and the final
      payment in that amount being made on September 8, 2022. Debtor shall make a
      final payment in the amount of $9,108.21 on or before September 8, 2022.
      Notwithstanding the foregoing, the Reorganized Debtor may prepay, without
      penalty, any, all or any portion of the Account 6005 Balance.

   b) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Account No. 6008 is Thirty Thousand Nine Hundred and Sixty Dollars and
      Zero Cents ($30,960.00) (the “Account 6008 Balance”). The Debtor or
      Reorganized Debtor shall remit thirty-six (36) equal monthly installments of Eight
      Hundred and Sixty Dollars ($860.00) with the first payment being made on October
      9, 2018 and the final payment in that amount being made on September 9, 2021.
      Debtor shall make a final payment in the amount of $343.28 on or before September
      9, 2021. Notwithstanding the foregoing, the Reorganized Debtor may prepay,
      without penalty, any, all or any portion of the Account 6008 Balance.

   c) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Account No. 6009 is Twenty-Eight Thousand Eight Hundred Dollars and
      Zero Cents ($28,800.00) (the “Account 6009 Balance”). The Debtor or
      Reorganized Debtor shall remit thirty-six (36) equal monthly installments of Eight
      Hundred Dollars ($800.00) with the first payment being made on October 9, 2018
      and the final payment in that amount being made on September 9, 2021. Debtor
      shall make a final payment in the amount of $329.49 on or before September 9,
      2021. Notwithstanding the foregoing, the Reorganized Debtor may prepay, without
      penalty, any, all or any portion of the Account 6009 Balance.

   d) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Account No. 6010 is Two Hundred and Forty Thousand Dollars and Zero
      Cents ($240,000.00) (the “Account 6010 Balance”). The Debtor or Reorganized
      Debtor shall remit forty-eight (48) equal monthly installments of Five Thousand
      Dollars ($5,000.00) with the first payment being made on October 9, 2018 and the
      final payment in that amount being made on September 9, 2022. Debtor shall make
      a final payment in the amount of $5,119.10 on or before September 9, 2022.
      Notwithstanding the foregoing, the Reorganized Debtor may prepay, without
      penalty, any, all or any portion of the Account 6010 Balance.

   e) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Account No. 6011 is One Million Two Hundred and Forty-Six Thousand,
      Sixty-Nine Dollars and Ninety-Two Cents ($1,246,069.92) (the “Account 6011



                                      37
     Case 18-10746-AJC        Doc 427       Filed 02/14/19   Page 38 of 64



       Balance”). The Debtor or Reorganized Debtor shall remit forty-eight (48) equal
       monthly installments of Twenty-Five Thousand Nine Hundred and Fifty-Nine
       Dollars and Seventy-Nine Cents ($25,959.79) with the first payment being made
       on October 9, 2018 and the final payment in that amount being made on September
       9, 2022. Debtor shall make a final payment in the amount of $26,303.06 on or
       before September 9, 2022. Notwithstanding the foregoing, the Reorganized Debtor
       may prepay, without penalty, any, all or any portion of the Account 6011 Balance.

   f) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Account No. 6013 is One Million Two Hundred and Seventy-Four Thousand,
      Four Hundred and Six Dollars and Zero Cents ($1,274,406.00) (the “Account 6013
      Balance”). The Debtor or Reorganized Debtor shall remit sixty (60) equal monthly
      installments of Twenty-One Thousand, Two Hundred and Forty Dollars and Ten
      Cents ($21,240.10) with the first payment being made on October 1, 2018 and the
      final payment in that amount being made on September 1, 2023. Debtor shall make
      a final payment in the amount of $17,322.78 on or before September 1, 2023.
      Notwithstanding the foregoing, the Reorganized Debtor may prepay, without
      penalty, any, all or any portion of the Account 6013 Balance.

7.2.6 Signature’s Restructured Lease Terms. Signature and Debtor are parties to that
certain Master Lease Agreement dated December 12, 2014, that certain Equipment
Schedule No. 001 (Contract No. 107890001) and that certain Equipment Schedule No. 007
(Contract No. 107890007)(collectively, the “Restructured Signature Lease”), as deemed
amended by the terms and conditions set forth below and in this Plan:

   a) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Schedule No. 001 is Five Hundred and Sixty-Seven Thousand, One Hundred
      Eighty-Three Dollars and Twenty-Six Cents ($567,183.26) (the “Schedule 001
      Balance”). The Debtor or Reorganized Debtor shall remit sixteen (16) monthly
      installments as follows: (a) Debtor shall make six (6) monthly payments in the
      amount of $36,089.35, with the first payment being made on November 20, 2018
      and the final payment in that amount being made on April 20, 2019, (b) Debtor shall
      thereafter make nine (9) monthly payments in the amount of $24,059.57, with the
      first payment being made on May 20, 2019 and the final payment in that amount
      being made on January 20, 2020, and (c) Debtor shall thereafter make one (1) final
      payment in the amount of $134,110.00 on January 20, 2020. Notwithstanding the
      foregoing, the Reorganized Debtor may prepay, without penalty, any, all or any
      portion of the Schedule 001 Balance.

   b) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Schedule No. 007 is Six Hundred and Fifty-Eight Thousand, Six Hundred
      and Twenty-One Dollars and Ninety-Two Cents ($658,621.92) (the “Schedule 007
      Balance”). The Debtor or Reorganized Debtor shall remit forty-three (43) monthly
      installments as follows: (a) Debtor shall make six (6) monthly payments in the
      amount of $19,110.45, with the first payment being made on November 20, 2018
      and the final payment in that amount being made on April 20, 2019, (b) Debtor shall



                                       38
     Case 18-10746-AJC        Doc 427        Filed 02/14/19   Page 39 of 64



       thereafter make thirty-six (36) monthly payments in the amount of $12,740.30, with
       the first payment being made on May 20, 2019 and the final payment in that amount
       being made on April 20, 2022, and (e) Debtor shall thereafter make one (1) final
       payment in the amount of $85,308.42 on April 20, 2022. Notwithstanding the
       foregoing, the Reorganized Debtor may prepay, without penalty, any, all or any
       portion of the Schedule 007 Balance.

   c) In addition to, and without limiting any of, the terms and provisions set forth in the
      Restructured Signature Lease, which such terms and provisions shall remain valid
      and enforceable, upon an Event of Default under any of the Leases, the Debtor must
      assemble and turnover possession of all of the equipment under both leases to
      Signature within five (5) business days after any demand from Signature to
      assemble and turnover possession of the equipment to Signature.

7.2.7 Banc of America’s Restructured Lease Terms. Banc of America and Debtor are
parties to (i) that certain Master Lease Agreement assigned Master Lease Number 27345-
90000 dated November 19, 2014 and those certain Schedule Numbers 001, 002, 003, and
004 and (ii) that certain Wells Fargo Equipment Finance, Inc. Master Lease Number
10222154 dated December 12, 2013 and Supplement Number 222154-101 (collectively,
the “Restructured Banc of America Lease”), as deemed amended by the terms and
conditions set forth below and in this Plan:

   a) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Supplement Number 222154-101 is Two Hundred and Eighty-Three
      Thousand, Fifty-Four Dollars and Zero Cents ($283,054.00) (the “Supplement 101
      Balance”). The Debtor or Reorganized Debtor shall remit fifteen (15) equal
      monthly installments of Eighteen Thousand Eight Hundred and Seventy Dollars
      and Twenty-Five Cents ($18,870.25). The first payment commenced on October
      16, 2018 and shall continue on the 16th day of each month thereafter, with the last
      monthly installment to be made on December 16, 2019. Notwithstanding the
      foregoing, the Reorganized Debtor may prepay, without penalty, any, all or any
      portion of the Supplement 101 Balance.

   b) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Schedule Number 001 is One Million Two Hundred and Twenty-Three
      Thousand, One Hundred and Sixty-Three Dollars and Twenty-Seven Cents
      ($1,223,163.27) (the “Schedule 001 Balance”). The Debtor or Reorganized Debtor
      shall remit thirty-eight (38) equal monthly installments of Thirty-Two Thousand
      One Hundred and Eighty-Eight Dollars and Fifty-One Cents ($32,188.51). The first
      payment commenced on November 5, 2018 and shall continue on the 5th day of
      each month thereafter, with the last monthly installment to be made on December
      5, 2021. Notwithstanding the foregoing, the Reorganized Debtor may prepay,
      without penalty, any, all or any portion of the Schedule 001 Balance.

   c) The total amount, including Prepetition and Postpetition arrearages, due and owing
      under Schedule Number 002 is Six Hundred Forty-Four Thousand, Five Hundred



                                        39
            Case 18-10746-AJC        Doc 427       Filed 02/14/19   Page 40 of 64



              and Eighty-Four Dollars and Six Cents ($644,584.06) (the “Schedule 002
              Balance”). The Debtor or Reorganized Debtor shall remit thirty-nine (39) equal
              monthly installments of Sixteen Thousand Five Hundred and Twenty-Seven
              Dollars and Eighty Cents ($16,527.80). The first payment commenced on
              November 5, 2018 and shall continue on the 5th day of each month thereafter, with
              the last monthly installment to be made on January 5, 2022. Notwithstanding the
              foregoing, the Reorganized Debtor may prepay, without penalty, any, all or any
              portion of the Schedule 002 Balance.

          d) The total amount, including Prepetition and Postpetition arrearages, due and owing
             under Schedule Number 003 is Five Hundred and Fifteen Thousand, Eight Hundred
             and Twenty-Nine Dollars and Seventy-Eight Cents ($515,829.78) (the “Schedule
             003 Balance”). The Debtor or Reorganized Debtor shall remit fifty-six (56) equal
             monthly installments of Nine Thousand Two Hundred and Eleven Dollars and
             Twenty-Five Cents ($9,211.25). The first payment commenced on November 5,
             2018 and shall continue on the 5th day of each month thereafter, with the last
             monthly installment to be made on June 5, 2023. Notwithstanding the foregoing,
             the Reorganized Debtor may prepay, without penalty, any, all or any portion of the
             Schedule 003 Balance.

          e) The total amount, including Prepetition and Postpetition arrearages, due and owing
             under Schedule Number 004 is Fifty Thousand, Thirty-One Dollars and Twenty
             Cents ($50,031.20) (the “Schedule 004 Balance”). The Debtor or Reorganized
             Debtor shall remit fifty-six (56) equal monthly installments of Eight Hundred and
             Ninety-Three Dollars and Forty-One Cents ($893.41). The first payment
             commenced on November 5, 2018 and shall continue on the 5th day of each month
             thereafter, with the last monthly installment to be made on June 5, 2023.
             Notwithstanding the foregoing, the Reorganized Debtor may prepay, without
             penalty, any, all or any portion of the Schedule 004 Balance.

          f) The Restructured Banc of America Leases shall be modified from Split TRAC to
             Full TRAC. The Liens against all Banc of America equipment shall remain in place
             until all five (5) Restructured Banc of America Leases are retired (as lease
             obligations are reduced/eliminated, underlying collateral pool to remain
             unchanged). The Debtor shall execute a general release of Banc of America from
             any claims it may have related to the leases through execution. The state court
             action initiated by Banc of America against the Guarantors shall be abated until 90
             days after Confirmation of the Plan, then shall be dismissed by Banc of America
             without prejudice if all payments then-due are timely made.

        7.2.8  Common Provisions to Assumed Restructured Leases: All Restructured Leases
assumed by the Debtor shall be deemed amended by the terms and conditions set forth below and
in this Plan:

          a) Upon payment of the applicable amounts set forth herein, with respect to any
             recorded UCC-1 Financing Statement, the applicable Creditor shall take all


                                              40
             Case 18-10746-AJC          Doc 427        Filed 02/14/19   Page 41 of 64



               commercially reasonable steps necessary to cancel, terminate, and extinguish such
               UCC-1 Financing Statement, including, without limitation, filing a UCC-3
               Amendment Form indicating the termination of any security interest, but in no
               event later than ten (10) days from receipt of the final payment. In the event such
               termination is not filed by the applicable Creditor within the 10-day period, the
               Reorganized Debtor is authorized to file and record such termination.

           b) Notwithstanding the above, the applicable Creditor may be paid such other amounts
              and under such other terms as may be agreed upon by the applicable Creditor and
              the Debtor or the Reorganized Debtor, as the case may be. In addition,
              notwithstanding the above, the Debtor reserves the right to amend the treatment of
              the restructured lease terms to conform to any terms and conditions required by the
              Bankruptcy Court or otherwise necessarily to overcome any objections of the
              applicable Creditor, in the event the Debtor seeks cramdown, and such modified
              terms shall become part of this Plan.

           c) The provisions of the restructured loan shall be deemed amended in accordance
              with the terms herein and otherwise shall remain in effect, except that all non-
              monetary default provisions, if any, (such as, for example, financial covenants and
              provisions regarding loan ratios) shall be eliminated. The Debtor shall provide the
              following reporting to the applicable Creditor, so long as the restructured lease is
              outstanding: (a) annual financial statements by no later than 180 days after the end
              of the calendar year, and (b) quarterly, internally prepared, financial statements
              provided by no later than 60 days following the end of each quarter. Upon written
              notice of default for failure to provide annual or quarterly financial statement
              required by this provision, the Debtor shall have thirty (30) days after receipt of
              written notice of default to cure any default.

           d) The Reorganized Debtor shall be in default under the applicable restructured lease,
              as amended in accordance with the terms herein, upon the occurrence of the
              following: (i) failure to make payments described in the applicable subparagraph
              of Article 7.2 above; (ii) failure to maintain insurance on the collateral; (iii) failure
              to pay taxes on the collateral, if applicable, when due; (iv) failure to provide the
              quarterly or annual reports required by subsection Article 7.2.8(c) above; or (v)
              failure to allow reasonable inspections of collateral upon reasonable advance
              notice. The Reorganized Debtor shall have thirty (30) days after receipt of written
              notice of default from the applicable Creditor to cure any default. All other
              covenants and default provisions shall be eliminated from the restructured leases.

7.3    Rejection of Executory Contracts & Unexpired Leases Not Otherwise Assumed.

         7.3.1 Pursuant to Sections 365(a) and 1123(b)(2) of the Bankruptcy Code, any unexpired
lease or executory contract (i) that has been rejected pursuant to an order of the Bankruptcy Court
entered prior to the Effective Date, (ii) as to which a motion for approval of the rejection of such
executory contract or unexpired lease has been filed and served prior to the Effective Date, or (iii)
that is specifically designated as a contract or lease to be rejected in this Plan as listed on Exhibit



                                                  41
             Case 18-10746-AJC         Doc 427        Filed 02/14/19   Page 42 of 64



“B” (collectively, and including the Rejected Lessor Leases (as defined below), the “Rejected
Leases”) shall be deemed rejected.

        7.3.2 Additionally, unless such lease is assumed elsewhere in the Plan, the Debtor hereby
rejects all leases in which the Debtor is the lessor under the lease (the “Rejected Lessor Leases”).


7.4    Approval of Assumption or Rejection of Executory Contracts and Unexpired Leases.

        Entry of the Confirmation Order shall, subject to and upon the occurrence of the Effective
Date, constitute (i) the approval, pursuant to Sections 365(a) and 1123(b)(2) of the Bankruptcy
Code, of the assumption of the executory contracts and unexpired leases assumed pursuant to
Article 7.1 hereof, (ii) the approval, pursuant to Sections 365(a) and 1123(b)(2) of the Bankruptcy
Code, of the rejection of the executory contracts and unexpired leases rejected pursuant to Article
7.3 hereof, and (iii) the extension of time, pursuant to Section 365(d)(4) of the Bankruptcy Code,
within which the Debtor may assume, assume and assign, or reject any unexpired lease of
nonresidential real property through the date of entry of an order approving the assumption,
assumption and assignment, or rejection of such unexpired lease. The assumption by the Debtor
of an Assumed Restructured Lease shall be binding upon any and all parties to such agreement as
a matter of law, and each such agreement shall be fully enforceable by the Debtor in accordance
with its terms, except as modified by the provisions of the Plan or an order of the Bankruptcy
Court.

7.5    Inclusiveness.

      Unless otherwise specified, each executory contract and unexpired lease that is rejected or
assumed shall include all modifications, amendments, supplements, restatements, or other
agreements made directly or indirectly by any agreement, instrument, or other document that in
any manner affect such executory contract or unexpired lease, without regard to whether such
agreement, instrument or other document is specifically referenced in this Plan or in a notice of
assumption provided under this Plan.

7.6    Damages Arising from Rejection of any Executory Contract or Unexpired Lease.

       7.6.1 Any Claim for damages arising by reason of the rejection of any Rejected Lease (a
“Rejection Claim”) must be filed with the Bankruptcy Court on the earlier of (a) thirty (30) days
following the date of any order approving the rejection of such Rejected Lease, or (b) thirty (30)
days following the Confirmation Date. Any Rejection Claim must be served upon the Debtor or
such Rejection Claim shall be forever barred and unenforceable against the Debtor.

        7.6.2 Any party to a Rejected Lease must avail themselves of all commercially
reasonable efforts to mitigate damages in connection with the rejection of such Rejected Lease and
shall use all commercially reasonable efforts to obtain maximum value in any disposition of the
property subject to such Rejected Lease. Any party who files a Rejection Claim shall only assert
such portion of the Rejection Claim that is unmitigated by subsequent sale, lease, or disposition of
the property subject to such Rejected Lease and after first application of all proceeds to an Allowed



                                                 42
             Case 18-10746-AJC         Doc 427       Filed 02/14/19   Page 43 of 64



Administrative Expense Claim. The Bankruptcy Court shall retain exclusive jurisdiction to
determine the amount of any Rejection Claim.

        7.6.3 All Rejection Claims, once fixed and liquidated by the Bankruptcy Court and
determined to be Allowed Claims, shall receive treatment as a Class 9 General Unsecured Claim.
Any such Rejection Claims that become Disputed Claims shall be Disputed Claims for purposes
of administration of distributions under the Plan to Holders of Allowed Unsecured Claims. The
Plan and any other order of the Bankruptcy Court providing for the rejection of an executory
contract or unexpired lease shall constitute adequate and sufficient notice to Persons or Entities
which may assert a Claim for damages from the rejection of an executory contract or unexpired
lease of the Bar Date for filing a Claim in connection therewith.

7.7    Insurance Policies.

        All of the Debtor’s insurance policies and any agreements, documents, or instruments
relating thereto are treated as executory contracts under the Plan. All of the Debtor’s insurance
policies shall be assumed by the Debtor. Nothing contained in the Plan shall constitute or be
deemed a waiver of any Causes of Action that the Debtor or the Reorganized Debtor may hold
against any Person or Entity, including the insurers under any of the Debtor’s insurance policies.

                                   ARTICLE 8
                      MEANS OF IMPLEMENTATION OF THE PLAN

8.1    General Overview of the Means of Funding Plan Distributions.

        The Plan provides, in general, for a restructuring of the Debtor’s operations through
assumption of the Assumed Restructured Leases and the curing of defaults under the Assumed
Restructured Leases through the stipulated treatment provided in Article 7 of the Plan. Further,
the Debtor will pay go-forward payments under the Assumed Restructured Leases, as modified by
the terms provided in Article 7 of this Plan, through the continued restructured operations of the
Debtor. With respect to other Claims, including Secured Claims of truck and trailer financiers, the
Plan proposes to pay such Claims under the terms provided in Article 5 of this Plan. The Debtor
intends to retain its current management team and has and will continue to implement changes in
its business model for more cost-effective operations.

8.2    Vesting of Certain Assets of the Estate in the Debtor.

        On the Effective Date, except as otherwise expressly provided in the Plan, all Assets of the
Estate (including the Causes of Action) shall vest in the Reorganized Debtor, free and clear of any
and all Liens, Debts, obligations, Claims, Cure Claims, Liabilities, encumbrances, and all other
interests of every kind and nature, and the Confirmation Order shall so provide. As of the Effective
Date, the Reorganized Debtor shall be responsible for the operation of the business, the
management of the Assets, the pursuit of Causes of Action, the payment of Allowed Claims, and
such other duties imposed by the Plan and the Confirmation Order. All privileges with respect to
the Assets of the Debtor’s Estate, including the attorney-client privilege, to which the Debtor is




                                                43
             Case 18-10746-AJC          Doc 427        Filed 02/14/19   Page 44 of 64



entitled shall automatically vest in, and may be asserted by or waived on behalf of, the Reorganized
Debtor.

8.3    Continued Corporate Existence; Tax Consequences.

       The Debtor will continue to exist after the Effective Date as a corporation with all of the
powers of a corporation under Florida law and pursuant to its articles of organization or other
organizational documents in effect prior to the Effective Date, without prejudice to any right to
terminate such existence (whether by merger, dissolution or otherwise) under applicable law after
the Effective Date. On the Effective Date, title to the Assets of the Estate shall vest in the
Reorganized Debtor.

8.4    Management and Executive Officers of the Reorganized Debtor.

        The executive officers and directors of the Debtor immediately prior to the Effective Date
shall continue their employment and performance of their obligations as officers and directors of
the Debtor following the Effective Date. Specifically, Ephrat Afek will remain the President and
Chief Executive Officer of the Reorganized Debtor and Ronan Koubi will remain as Chief
Operating Officer of the Reorganized Debtor. Ephrat Afek, Ralph Milman, and Ronen Koubi will
remain the directors of the Reorganized Debtor. None of the officers or directors of the
Reorganized Debtor have been receiving compensation from the Debtor during the course of this
Chapter 11 case, which will continue after the Effective Date and through and including such time
as all payments required under this Plan are paid in full.

8.5    Corporate Action.

        All matters provided for under the Plan involving the corporate structure of the Debtor or
the Reorganized Debtor, or any corporate action to be taken by or required of the Debtor or the
Reorganized Debtor, shall, as of the Effective Date, be deemed to have occurred and be effective
as provided herein, and shall be authorized and approved in all respects without any requirement
for further action by the director(s) or management of the Debtor or the Reorganized Debtor. From
and after the Effective Date, the Reorganized Debtor shall have all powers accorded by law to put
into effect and carry out the Plan and the Confirmation Order.

8.6    Section 1146 Exemption.

        Pursuant to Section 1146(a) of the Bankruptcy Code, the issuance, distribution, transfer or
exchange of any security or the making, delivery or recording of any instrument of transfer
pursuant to, in implementation of or as contemplated by the Plan or any Plan Document, or the
revesting, transfer or sale of any real or personal Property of, by or in the Debtor or the Reorganized
Debtor pursuant to, in implementation of or as contemplated by the Plan or any Plan Document,
or any transaction arising out of, contemplated by or in any way related to the foregoing, shall not
be subject to any document recording tax, stamp tax, conveyance fee, intangible or similar tax,
mortgage tax, stamp act, real estate transfer tax, mortgage recording tax, Uniform Commercial
Code filing or recording fee, or other similar tax or governmental assessment, and the appropriate
state or local governmental officials or agents shall be, and hereby are, directed to forego the


                                                  44
             Case 18-10746-AJC          Doc 427        Filed 02/14/19    Page 45 of 64



collection of any such tax or governmental assessment and to accept for filing and recording any
of the foregoing instruments or other documents without the payment of any such tax or
governmental assessment. This section shall apply to any transactions on or after the Effective
Date, as well as any transactions necessary to effectuate the Plan.

8.7    Effectuating Documents; Further Transactions.

        Each officer and director of the Debtor or the Reorganized Debtor, as applicable, shall be
authorized to execute, deliver, file, or record such contracts, instruments, releases, mortgages, and
other agreements or documents, and take such actions as may be necessary or appropriate, to
effectuate and further evidence the terms and conditions of the Plan and the Plan Documents or to
otherwise comply with applicable law. With respect to all Secured Claims and Assumed
Restructured Leases, to the extent that the Debtor retains the Collateral subject to such Secured
Claims or the property subject to such Assumed Restructured Leases, no financial covenants or
other technical defaults will exist post-confirmation; and all defaults shall be subject to thirty (30)
day cure provisions, unless a longer cure period is provided in the loan or lease agreements.

8.8    Exclusivity Period.

       The Debtor shall retain the exclusive right to amend or modify the Plan, and to solicit
acceptances of any amendments to or modifications of the Plan, through and until the Effective
Date.

8.9    Preservation of Causes of Action.

         8.9.1 On the Effective Date, the Causes of Action shall be vested in the Reorganized
Debtor, except to the extent a Creditor or other third party has been specifically released from any
Cause of Action by the terms of the Plan or by Final Order. The right to pursue Causes of Action
shall be vested in the Reorganized Debtor. The Reorganized Debtor will have the rights, powers
and privileges, in its absolute discretion, to pursue, not pursue, settle, release or enforce any Causes
of Action without seeking any approval from the Bankruptcy Court. The Debtor is currently not
in a position to express an opinion on the merits of any of the Causes of Action or on the
recoverability of any amounts as a result of any such Causes of Action. For purposes of providing
notice, the Debtor states that any party in interest that engaged in business or other transactions
with the Debtor Prepetition or that received payments from the Debtor Prepetition may be subject
to litigation to the extent that applicable bankruptcy or non-bankruptcy law supports such
litigation.

        8.9.2 No Creditor or other party should vote for the Plan or otherwise rely on the
Confirmation of the Plan or the entry of the Confirmation Order in order to obtain, or on the belief
that it will obtain, any defense to any Cause of Action. No Creditor or other party should act or
refrain from acting on the belief that it will obtain any defense to any Cause of Action.
ADDITIONALLY, THE PLAN DOES NOT, AND IS NOT INTENDED TO, RELEASE ANY
CAUSES OF ACTION OR OBJECTIONS TO CLAIMS, AND ALL SUCH RIGHTS ARE
SPECIFICALLY RESERVED IN FAVOR OF THE REORGANIZED DEBTOR. Creditors are
advised that legal rights, claims and rights of action the Debtors may have against them, if they


                                                  45
             Case 18-10746-AJC          Doc 427        Filed 02/14/19    Page 46 of 64



exist, are retained under the Plan for prosecution unless a specific order of the Bankruptcy Court
authorizes the Debtor to release such claims. As such, Creditors are cautioned not to rely on (i)
the absence of the listing of any legal right, claim or right of action against a particular Creditor in
the Disclosure Statement, the Plan, or the Schedules or (ii) the absence of litigation or demand
prior to the Effective Date of the Plan as any indication that the Debtor or the Reorganized Debtor
does not possess or does not intend to prosecute a particular claim or cause of action if a particular
Creditor votes to accept the Plan. It is the expressed intention of the Plan to preserve rights,
Claims, and rights of action of the Debtor, whether now known or unknown, for the benefit of the
Reorganized Debtor and the Debtor’s Estate. A Cause of Action shall not, under any
circumstances, be waived as a result of the failure of the Debtor to describe such Cause of Action
with specificity in the Plan or the Disclosure Statement; nor shall the Debtor, as a result of such
failure, be estopped or precluded under any theory from pursuing such Cause of Action. Nothing
in the Plan operates as a release of any of the Causes of Action, except as expressly provided
otherwise.

        8.9.3 The Debtor does not presently know the full extent of the Causes of Action and, for
purposes of voting on the Plan, all Creditors are advised that the Reorganized Debtor will have
substantially the same rights that a Chapter 7 trustee would have with respect to the Causes of
Action. Accordingly, neither a vote to accept the Plan by any Creditor nor the entry of the
Confirmation Order will act as a release, waiver, bar or estoppel of any Cause of Action against
such Creditor or any other Person or Entity, unless such Creditor, Person or Entity is specifically
identified by name as a released party in the Plan, in the Confirmation Order, or in any other Final
Order of the Bankruptcy Court. Confirmation of the Plan and entry of the Confirmation Order is
not intended to and shall not be deemed to have any res judicata or collateral estoppel or other
preclusive effect which would precede, preclude, or inhibit prosecution of such Causes of Action
following Confirmation of the Plan.

       8.9.4 The Reorganized Debtor reserves the right to pursue any or none of the Causes of
Action in its sole discretion.

8.10   Retention of Jurisdiction.

        The Plan provides for the retention of jurisdiction by the Bankruptcy Court following the
Effective Date to, among other things, determine all disputes relating to Claims, Equity Interests
and other issues presented by or arising under the Plan. The Bankruptcy Court will also retain
jurisdiction under the Plan for any actions brought in connection with the implementation and
consummation of the Plan and the transactions contemplated thereby.




                                                  46
             Case 18-10746-AJC          Doc 427       Filed 02/14/19    Page 47 of 64



                                    ARTICLE 9
                       PROVISIONS GOVERNING DISTRIBUTIONS

9.1    Determination of Claims.

        9.1.1 After the Effective Date, the Reorganized Debtor shall have the exclusive authority
to, and shall, file, settle, compromise, withdraw, or litigate to judgment all objections to Claims.
Unless otherwise ordered by the Bankruptcy Court, and except as to any late-filed Claims and
Claims resulting from the rejection of executory contracts or unexpired leases, if any, all objections
to Claims shall be filed with the Bankruptcy Court by no later than ninety (90) days following the
Effective Date (unless such period is extended by the Bankruptcy Court upon motion of the
Reorganized Debtor), and the Confirmation Order shall contain appropriate language to that effect.
Holders of Unsecured Claims that have not filed such Claims on or before the Bar Date shall serve
notice of any request to the Bankruptcy Court for allowance to file late Unsecured Claims on (i)
the Reorganized Debtor and (ii) such other parties as the Bankruptcy Court may direct. If the
Bankruptcy Court grants the request to file a late Unsecured Claim, such Unsecured Claim shall
be treated in all respects as an Unsecured Claim. Objections to late-filed Claims and Claims
resulting from the rejection of executory contracts or unexpired leases shall be filed on the later of
(a) ninety (90) days following the Effective Date or (b) the date ninety (90) days after the Debtor
receives actual notice of the filing of such Claim.

        9.1.2 Notwithstanding any authority to the contrary, an objection to a Claim shall be
deemed properly served on the Holder of the Claim if the Debtor effects service in any of the
following manners: (a) in accordance with Rule 4 of the Federal Rules of Civil Procedure, as
modified and made applicable by Bankruptcy Rule 7004, (b) to the extent counsel for the Holder
of a Claim is unknown, by first class mail, postage prepaid, on the signatory on the Proof of Claim
or other representative identified on the Proof of Claim or any attachment thereto, or (c) by first
class mail, postage prepaid, on any counsel that has filed a notice of appearance in the
Reorganization Case on behalf of the Holder of a Claim.

        9.1.3 Disputed Claims shall be fixed or liquidated in the Bankruptcy Court as core
proceedings within the meaning of 28 U.S.C. §157(b)(2)(B) unless the Bankruptcy Court orders
otherwise. If the fixing or liquidation of a contingent or unliquidated Claim would cause undue
delay in the administration of the Reorganization Case, such Claim shall be estimated by the
Bankruptcy Court for purposes of allowance and distribution. Upon receipt of a timely-filed Proof
of Claim, the Debtor or other party in interest may file a request for estimation along with an
objection to the Claim set forth therein. The determination of Claims in Estimation Hearings shall
be binding for purposes of establishing the maximum amount of the Claim for purposes of
allowance and distribution. Procedures for specific Estimation Hearings, including provisions for
discovery, shall be set by the Bankruptcy Court giving due consideration to applicable Bankruptcy
Rules and the need for prompt determination of the Disputed Claim.

9.2    Unclaimed Distributions.

       9.2.1 If the Holder of an Allowed Claim fails to negotiate a check issued to such Holder
within 60 days of the date such check was issued, then the Reorganized Debtor will provide written



                                                 47
             Case 18-10746-AJC          Doc 427       Filed 02/14/19    Page 48 of 64



notice to such Holder stating that unless such Holder negotiates such check within 30 days of the
date of such notice, the amount of Cash attributable to such check will be deemed to be unclaimed,
such Holder’s Claim will no longer be deemed to be Allowed, and such Holder will be deemed to
have no further Claim in respect of such check and will not participate in any further distributions
under the Plan.

         9.2.2 If a distribution pursuant to the Plan to any Holder of an Allowed Claim is returned
to the Reorganized Debtor due to an incorrect or incomplete address (as determined by the address
listed in the Schedules, on a proof of claim, or on the most current version of the Court’s mailing
matrix for the Reorganization Case) for the Holder of such Allowed Claim, and no claim is made
to the Reorganized Debtor as to such distribution within 30 days of the return of such distribution,
then the amount of Cash attributable to such distribution will be deemed to be unclaimed and such
Holder will be deemed to have no further Claim in respect of such distribution and will not
participate in any further distributions under the Plan.

       9.2.3 Any unclaimed distribution described above shall be redistributed to the Holders
of Allowed Claims in the same priority set forth in the Plan.

9.3    Transfers of Claims.

        In the event that the Holder of any Claim transfers such Claim on and after the Effective
Date, the Holder shall immediately advise the Reorganized Debtor in writing of such transfer. The
Reorganized Debtor will be entitled to assume that no transfer of any Claim has been made by any
Holder unless and until the Reorganized Debtor has received written notice to the contrary. Each
transferee of any Claim will take such Claim subject to the provisions of the Plan and to any request
made, waiver or consent given, or other action taken hereunder and, except as otherwise expressly
provided in such notice, the Reorganized Debtor will be entitled to assume conclusively that the
transferee named in such notice will thereafter be vested with all rights and powers of the transferor
under the Plan.

9.4    De Minimis Distributions.

       To avoid the disproportionate expense and inconvenience associated with making de
minimis distributions, the Reorganized Debtor will not be required to make, and will be excused
from making, distributions in amounts of less than ten dollars ($10.00) each to Holders of Allowed
Class 9 Claims.

9.5    One Distribution per Holder.

       If the Holder of a Claim holds more than one Claim in any one Class, all Claims of such
Holder in such Class shall be aggregated and deemed to be one Claim for purposes of Distributions
hereunder, and only one Distribution shall be made with respect to the single aggregated Claim.




                                                 48
             Case 18-10746-AJC          Doc 427       Filed 02/14/19    Page 49 of 64



9.6    Effect of Pre-Confirmation Distributions.

        Nothing in the Plan shall be deemed to entitle the Holder of a Claim that received, prior to
the Effective Date, full or partial payment of such Holder’s Claim, by way of settlement or
otherwise, pursuant to an order of the Bankruptcy Court, provision of the Bankruptcy Code, or
other means, to receive a duplicate payment in full or in part pursuant to the Plan; and all such full
or partial payments shall be deemed to be payments made under the Plan for purposes of satisfying
the obligations of the Debtor or the Reorganized Debtor as applicable to such Holder under the
Plan.

9.7    No Interest on Claims.

        Except as expressly stated in the Plan or otherwise Allowed by a Final Order of the
Bankruptcy Court, no Holder of an Allowed Claim shall be entitled to the accrual of Postpetition
interest or the payment of Postpetition interest, penalties, or late charges on account of such
Allowed Claim for any purpose. Additionally, and without limiting the foregoing, interest shall
not accrue or be paid on any Disputed Claim in respect of the period from the Effective Date to
the date a Distribution is made when and if such Disputed Claim becomes an Allowed Claim.

9.8    Compliance with Tax Requirements.

        In connection with the Plan, the Debtor or the Reorganized Debtor, as applicable, shall
comply with all tax withholding and reporting requirements imposed by federal, state, local and
foreign taxing authorities, and all Distributions hereunder shall be subject to such withholding and
reporting requirements. Notwithstanding the above, each Holder of an Allowed Claim that is to
receive a Distribution under the Plan shall have the sole and exclusive responsibility for the
satisfaction and payment of any tax obligations imposed by any Governmental Unit, including
income, withholding, and other tax obligations, on account of such Distribution.

                                       ARTICLE 10
                                  CONDITIONS PRECEDENT

10.1   Condition Precedent to Confirmation of the Plan.

        The following is a condition precedent to Confirmation of the Plan: the Bankruptcy Court
shall have made such findings and determinations regarding the Plan as shall enable the entry of
the Confirmation Order in a manner consistent with the provisions of the Plan.

10.2   Conditions Precedent to the Effective Date.

      The following are conditions precedent to the occurrence of the Effective Date, each of
which must be satisfied or may be waived by the Debtor in accordance with Article 10.3 of the
Plan:

       10.2.1 The Confirmation Funding has been funded prior to the Confirmation Date to be
applied in accordance with the Plan and Confirmation Order.



                                                 49
             Case 18-10746-AJC         Doc 427        Filed 02/14/19   Page 50 of 64




       10.2.2 The Bankruptcy Court shall have entered the Confirmation Order in form and
substance satisfactory to the Debtor on the Docket of the Reorganization Case, and no stay of the
Confirmation Order shall be in effect.

10.3   Waiver of Conditions Precedent to the Effective Date.

        The conditions precedent set forth in Article 10.2 of the Plan may be waived, in whole or
in part, by the Debtor, without notice or a hearing, unless the Bankruptcy Court has entered an
order prohibiting any such waiver.


                                   ARTICLE 11
                        DISCHARGE AND GENERAL INJUNCTION

11.1   Revesting of Property of the Estate in the Reorganized Debtor.

       On the Effective Date, except as otherwise expressly provided in the Plan, all Property and
Assets of the Estate shall revest in the Reorganized Debtor free and clear of any and all Liens,
Debts, obligations, Claims, Liabilities, and all other interests of every kind and nature, and the
Confirmation Order shall so provide.

11.2   Discharge of Claims.

        Except as otherwise expressly provided in the Plan or in the Confirmation Order, the
Confirmation Order shall operate as a discharge, pursuant to Section 1141(d) of the Bankruptcy
Code, to the fullest extent permitted by applicable law, as of the Effective Date, of the Debtor and
the Reorganized Debtor from any and all Debts of and Claims of any nature whatsoever against
the Debtor that arose at any time prior to the Effective Date, including any and all Claims for
principal and interest, whether accrued before, on or after the Petition Date. Except as otherwise
expressly provided in the Plan or in the Confirmation Order, but without limiting the generality of
the foregoing, on the Effective Date, the Debtor and the Reorganized Debtor, and their respective
successors or assigns, shall be discharged from any Claim or Debt that arose prior to the Effective
Date and from any and all Debts of the kind specified in Section 502(g), 502(h), or 502(i) of the
Bankruptcy Code, whether or not (a) a Proof of Claim based on such Debt was filed pursuant to
Section 501 of the Bankruptcy Code, (b) a Claim based on such Debt is an Allowed Claim pursuant
to Section 502 of the Bankruptcy Code, or (c) the Holder of a Claim based on such Debt has voted
to accept the Plan. As of the Effective Date, except as otherwise expressly provided in the Plan or
in the Confirmation Order, all Persons and Entities, including all Holders of a Claim, shall be
forever precluded and permanently enjoined to the fullest extent permitted by applicable law from
asserting directly or indirectly against the Debtor or the Reorganized Debtor, or any of their
respective successors and assigns, or the assets or Properties of any of them, any other or further
Claims, Debts, rights, causes of action, remedies, or Liabilities based upon any act, omission,
document, instrument, transaction, event, or other activity of any kind or nature that occurred prior
to the Effective Date or that occurs in connection with implementation of the Plan, and the
Confirmation Order shall contain appropriate injunctive language to that effect. In accordance



                                                 50
             Case 18-10746-AJC         Doc 427        Filed 02/14/19   Page 51 of 64



with the foregoing, except as otherwise expressly provided in the Plan or in the Confirmation
Order, the Confirmation Order shall be a judicial determination of the discharge or termination of
all such Claims and other Debts and Liabilities against the Debtor, pursuant to Sections 524 and
1141 of the Bankruptcy Code, and such discharge shall void any judgment obtained against the
Debtor, at any time, to the extent that such judgment relates to a discharged or terminated Claim,
Liability, or Debt. Notwithstanding the foregoing, the Reorganized Debtor shall remain obligated
to make payments to Holders of Allowed Claims as required pursuant to the Plan.

11.3   Exculpation from Liability.

         The Debtor and its Postpetition directors, officers, managers, employees, and the
Professionals for the Debtor (acting in such capacity) (collectively, the “Exculpated Parties”)
shall neither have nor incur any liability whatsoever to any Person or Entity for any act taken
or omitted to be taken in good faith in connection with or related to the formulation,
preparation, dissemination, or confirmation of the Plan, the Disclosure Statement, or any
contract, instrument, release, or other agreement or document created or entered into, or any
other act taken or omitted to be taken, in connection with the Plan or the Reorganization Case,
in each case for the period on and after the Petition Date and through the Confirmation Date;
provided, however, that this exculpation from liability provision shall not be applicable to any
liability found by a court of competent jurisdiction to have resulted from fraud or the willful
misconduct or gross negligence of any such party. With respect to Professionals, the foregoing
exculpation from liability provision shall also include claims of professional negligence arising
from the services provided by such Professionals during the Reorganization Case. Any such
claims shall be governed by the standard of care otherwise applicable to the standard of
negligence claims outside of bankruptcy. The rights granted under this Article 11.3 are
cumulative with (and not restrictive of) any and all rights, remedies, and benefits that the
Exculpated Parties have or obtain pursuant to any provision of the Bankruptcy Code, prior
orders of the Bankruptcy Court, or other applicable law. In furtherance of the foregoing, the
Exculpated Parties shall have the fullest protection afforded under Section 1125(e) of the
Bankruptcy Code and all applicable law from liability for violation of any applicable law, rule
or regulation governing the solicitation of acceptance or rejection of a plan or the offer, issuance,
sale or purchase or securities. This exculpation from liability provision is an integral part of
the Plan and is essential to its implementation. Notwithstanding anything to the contrary
contained herein, the provisions of this Article 11.3 shall not release, or be deemed a release of,
any of the Causes of Action.

      ANY BALLOT VOTED IN FAVOR OF THE PLAN SHALL ACT AS A CONSENT BY THE
CREDITOR CASTING SUCH BALLOT TO THIS EXCULPATION FROM LIABILITY
PROVISION. MOREOVER, ANY CREDITOR WHO DOES NOT VOTE IN FAVOR OF THE PLAN
MUST FILE A CIVIL ACTION IN THE BANKRUPTCY COURT ASSERTING ANY SUCH
LIABILITY WITHIN THIRTY (30) DAYS FOLLOWING THE EFFECTIVE DATE OR SUCH
CLAIMS SHALL BE FOREVER BARRED.




                                                 51
            Case 18-10746-AJC        Doc 427       Filed 02/14/19   Page 52 of 64



11.4   Matching Injunction.

        Provided that the Reorganized Debtor is not in default of payments due to such
Creditor under the Plan, any Creditor, including any party to a restructured loan, an
Assumed Restructured Lease, or Rejected Lease, shall be enjoined and barred from taking
any of the following actions: (a) commencing or continuing in any manner any action or other
proceeding against the Guarantors; (b) enforcing, attaching, collecting or recovering in any
manner any judgment, award, decree or order against the Guarantors; (c) creating,
perfecting or enforcing any Lien or encumbrance against the Guarantors; (d) asserting a
setoff, right of subrogation or recoupment of any kind against any debt, liability or obligation
due to the Guarantors; (e) commencing or continuing, in any manner or in any place, any
action that does not comply with or is inconsistent with the provisions of the Plan or the
Confirmation Order; or (f) interfering with or in any manner whatsoever disturbing the
rights and remedies of the Guarantors. The injunction shall dissolve, with respect to a
particular Creditor, in the event that the Reorganized Debtor defaults on the payments set
forth in Article 5 or Article 7 of the Plan with respect to the applicable Creditor. All claims
and defenses of Creditors, the Debtor, the Reorganized Debtor, and/or Guarantors shall be
preserved. The Debtor, the Reorganized Debtor, and/or Guarantors shall have the right to
independently seek enforcement of this injunction provision. This injunction provision is an
integral part of the Plan and is essential to its implementation.

       During the time the matching injunction is in place, the Principals shall not receive
any distribution from the Reorganized Debtor out of the ordinary course of business without
(i) Bankruptcy Court approval or (ii) approval of any affected Debtor-related Creditor.

11.5   General Injunction.

       Pursuant to Sections 105, 1123, 1129 and 1141 of the Bankruptcy Code, in order to
preserve and implement the various transactions contemplated by and provided for in the
Plan, as of the Effective Date, except as otherwise expressly provided in the Plan or in the
Confirmation Order, all Persons or Entities that have held, currently hold or may hold a
Claim, Debt, Liability or Equity Interests that is discharged or terminated pursuant to the
terms of the Plan are and shall be permanently enjoined and forever barred to the fullest
extent permitted by law from taking any of the following actions on account of any such
discharged or terminated Claims, Debts, Liabilities, or Equity Interests, other than actions
brought to enforce any rights or obligations under the Plan: (a) commencing or continuing
in any manner any action or other proceeding against the Debtor, the Reorganized Debtor,
or their Assets; (b) enforcing, attaching, collecting or recovering in any manner any
judgment, award, decree or order against the Debtor, the Reorganized Debtor, or their
Assets; (c) creating, perfecting or enforcing any Lien or encumbrance against the Debtor, the
Reorganized Debtor, or their Assets; (d) asserting a setoff, right of subrogation or
recoupment of any kind against any debt, liability or obligation due to the Debtor or the
Reorganized Debtor; (e) commencing or continuing, in any manner or in any place, any
action that does not comply with or is inconsistent with the provisions of the Plan or the
Confirmation Order, or (f) interfering with or in any manner whatsoever disturbing the
rights and remedies of the Debtor, or the Reorganized Debtor under the Plan and the


                                              52
             Case 18-10746-AJC           Doc 427        Filed 02/14/19    Page 53 of 64



documents executed in connection therewith. The Debtor and the Reorganized Debtor shall
have the right to independently seek enforcement of this general injunction provision. This
general injunction provision is an integral part of the Plan and is essential to its
implementation. This provision is cumulative with both the Debtor’s and the Reorganized
Debtor’s other legal rights and remedies.

11.6    Term of Certain Injunctions and Automatic Stay.

       11.6.1 Except as otherwise ordered by this Court, all injunctions or automatic stays
provided for in the Reorganization Case pursuant to Sections 105, 362 or other applicable
provisions of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall
remain in full force and effect until the Effective Date. Any preliminary or permanent injunction
entered by the Bankruptcy Court shall continue in full force and effect following the Confirmation
Date and the Final Decree Date, unless otherwise ordered by the Bankruptcy Court.

        11.6.2 With respect to all lawsuits pending in courts in any jurisdiction (other than the
Bankruptcy Court) that seek to establish (i) the Debtor’s liability on Prepetition Claims asserted
therein and that are stayed pursuant to Section 362 of the Bankruptcy Code or (ii) one or more
Guarantor’s liability on Prepetition or Postpetition Claims, such lawsuits shall be deemed
dismissed, unless a different time period is set forth in this Plan, as of the Effective Date, unless
the Debtor affirmatively elects to have the Debtor’s liability established by such other courts, and
any pending motions seeking relief from the automatic stay for purposes of continuing any such
lawsuits in such other courts shall be deemed denied as of the Effective Date, and the automatic
stay shall continue in effect, unless the Debtor affirmatively elects to have the automatic stay lifted
and to have the Debtor’s liability established by such other courts; and the Prepetition Claims at
issue in such lawsuits shall be determined and either Allowed or disallowed in whole or part by
the Bankruptcy Court pursuant to the applicable provisions of the Plan, unless otherwise elected
by the Debtor as provided herein.

11.7    No Liability for Tax Claims.

        Unless a taxing Governmental Authority has asserted a Claim against the Debtor before
the Bar Date or Administrative Expense Claims Bar Date established therefore, no Claim of such
Governmental Authority shall be Allowed against the Debtor or the Reorganized Debtor or their
respective members, officers or agents for taxes, penalties, interest, additions to tax or other
charges arising out of (i) the failure, if any, of the Debtor, any of its Affiliates, or any other Person
or Entity to have paid tax or to have filed any tax return (including any income tax return or
franchise tax return) in or for any prior year or period, or (ii) an audit of any return for a period
before the Petition Date.




                                                   53
             Case 18-10746-AJC         Doc 427       Filed 02/14/19   Page 54 of 64



                                     ARTICLE 12
                              RETENTION OF JURISDICTION

12.1   General Retention.

       Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, until the Reorganization Case is closed, the Bankruptcy Court shall retain the fullest and
most extensive jurisdiction of the Reorganization Case that is permitted by applicable law,
including that necessary to ensure that the purposes and intent of the Plan are carried out.

12.2   Specific Purposes.

        In addition to the general retention of jurisdiction set forth in Article 12.1, after
Confirmation of the Plan and until the Reorganization Case is closed, the Bankruptcy Court shall
retain jurisdiction of the Reorganization Case for the following specific purposes:

        12.2.1         to allow, disallow, determine, liquidate, classify, estimate or establish the
priority or secured or unsecured status of any Claim or Equity Interests, including the resolution
of any application for an Administrative Expense Claim, and to determine any and all objections
to the allowance or priority of Claims or Equity Interests;

        12.2.2         to determine any and all Case, controversies, suits or disputes arising under
or relating to the Reorganization Case, the Plan or the Confirmation Order (including regarding
the effect of any release, discharge, limitation of liability, or injunction provisions provided for
herein or affected hereby and regarding whether the conditions to the consummation and/or
Effective Date of the Plan have been satisfied);

        12.2.3         to determine any and all applications for allowance of compensation of
Professionals and reimbursement of expenses under Section 330, 331 or 503(b) of the Bankruptcy
Code arising out of or relating to the Reorganization Case, and to disallow any asserted claims of
compensation of any broker or similar person whose employment was not approved by the
Bankruptcy Court; provided, however, that this retention of jurisdiction shall not require prior
Bankruptcy Court approval of the payment of fees and reimbursement of expenses of Professionals
after Confirmation of the Plan unless an objection to such fees and expenses has been made by the
Reorganized Debtor;

       12.2.4         to determine any and all motions pending as of the date of the Confirmation
Hearing (including pursuant to the Plan) for the rejection, assumption, or assignment of executory
contracts or unexpired leases to which the Debtor is a party or with respect to which the Debtor
may be liable, and to determine the allowance of any Claims resulting from the rejection thereof
or any Cure Claims;

       12.2.5           to determine any and all motions, applications, adversary proceedings,
contested or litigated matters, Causes of Action, and any other matters involving the Debtor or the
Reorganized Debtor commenced in connection with, or arising during, the Reorganization Case
and pending on the Effective Date, including approval of proposed settlements thereof;


                                                54
             Case 18-10746-AJC         Doc 427        Filed 02/14/19   Page 55 of 64




       12.2.6       to enforce, interpret and administer the terms and provisions of the Plan and
the Plan Documents;

      12.2.7        to modify any provisions of the Plan to the fullest extent permitted by the
Bankruptcy Code and the Bankruptcy Rules;

       12.2.8           to consider and act on the compromise and settlement of any Claim against
or Equity Interests in the Debtor or the Estate;

       12.2.9          to assure the performance by the Reorganized Debtor of its obligations
under the Plan;

        12.2.10         to correct any defect, cure any omission, reconcile any inconsistency or
make any other necessary changes or modifications in or to the Disclosure Statement, the Plan, the
Confirmation Order, or any exhibits or schedules to the foregoing, as may be necessary or
appropriate to carry out the purposes and intent of the Plan, including the adjustment of the date(s)
of performance under the Plan in the event the Effective Date does not occur as provided herein
so that the intended effect of the Plan may be substantially realized thereby;

       12.2.11       to enforce all orders, judgments, injunctions and rulings entered in
connection with the Reorganization Case;

       12.2.12       to enter such orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and all contracts, instruments, releases, indentures and
other agreements or documents created in connection with the Plan, the Disclosure Statement or
the Confirmation Order, including the Plan Documents;

        12.2.13        to review and approve any sale or transfer of assets or Property by the
Debtor or the Reorganized Debtor, including prior to or after the date of the Plan, and to determine
all questions and disputes regarding such sales or transfers;

       12.2.14          to determine all questions and disputes regarding title to the assets of the
Debtor, the Estate, or the Reorganized Debtor;

         12.2.15        to determine any motions or contested matters involving taxes, tax refunds,
tax attributes, tax benefits and similar or related matters with respect to the Debtor arising on or
prior to the Effective Date or arising on account of transactions contemplated by the Plan, including
to determine any motion that may be filed after the Effective Date as necessary to obtain a tax
refund from the Internal Revenue Service;

       12.2.16        to resolve any determinations which may be requested by the Debtor or the
Reorganized Debtor of any unpaid or potential tax liability or any matters relating thereto under
Sections 505 and 1146 of the Bankruptcy Code, including tax liability or such related matters for
any taxable year or portion thereof ending on or before the Effective Date;




                                                 55
             Case 18-10746-AJC          Doc 427       Filed 02/14/19    Page 56 of 64



        12.2.17       to resolve any disputes concerning any release of or limitation of liability as
to a nondebtor hereunder or the injunction against acts, employment of process or actions against
such nondebtor arising hereunder;

       12.2.18      to determine any motions or contested matters relating to the Causes of
Action commenced in the Bankruptcy Court, whether brought before or after the Effective Date;

        12.2.19      to issue injunctions, enter and implement other orders or take such other
actions as may be necessary or appropriate to restrain interference by any Person or Entity with
consummation, implementation or enforcement of the Plan or the Confirmation Order;

      12.2.20        to enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked or vacated;

        12.2.21        to determine any other matters that may arise in connection with or relating
to the Plan, the Disclosure Statement, the Confirmation Order, or the Plan Documents;

        12.2.22       to enter such orders as are necessary to implement and enforce the
injunctions described herein;

       12.2.23        to determine such other matters and for such other purposes as may be
provided for in the Confirmation Order or as may from time to time be authorized under the
provisions of the Bankruptcy Code or any other applicable law; and

       12.2.24         to enter an order concluding and terminating the Reorganization Case.

12.3   Closing of the Reorganization Case.

      In addition to the retention of jurisdiction set forth in Articles 12.1 and 12.2, the Bankruptcy
Court shall retain jurisdiction of the Reorganization Case to enter an order reopening the
Reorganization Case after it has been closed.

                              ARTICLE 13
        MODIFICATION OF PLAN AND CONFIRMATION OVER OBJECTIONS

13.1   Modification of Plan.

       13.1.1        The Debtor may modify the Plan at any time prior to the entry of the
Confirmation Order provided that the Plan, as modified, and the Disclosure Statement meet
applicable Bankruptcy Code and Bankruptcy Rules requirements.

       13.1.2          After the entry of the Confirmation Order, the Debtor or the Reorganized
Debtor (as the case may be) may modify the Plan to remedy any defect or omission or to reconcile
any inconsistencies in the Plan or in the Confirmation Order, as may be necessary to carry out the
purposes and effects of the Plan, provided that (a) the Debtor or the Reorganized Debtor (as the
case may be) obtains Bankruptcy Court approval for such modification, after notice and a hearing,


                                                 56
             Case 18-10746-AJC          Doc 427       Filed 02/14/19    Page 57 of 64



and (b) such modification does not materially adversely affect the interests, rights, or treatment of
any Class of Claims or Equity Interests under the Plan.

        13.1.3          After the Confirmation Date and before substantial consummation of the
Plan, the Debtor or the Reorganized Debtor (as the case may be) may modify the Plan in a way
that materially adversely affects the interests, rights, or treatment of a Class of Claims or Equity
Interests, provided that (a) the Plan, as modified, meets applicable Bankruptcy Code requirements;
(b) the Debtor or the Reorganized Debtor (as the case may be) obtains Bankruptcy Court approval
for such modification, after notice and a hearing; (c) such modification is accepted by at least two-
thirds in dollar amount, and more than one-half in number, of Allowed Claims or by at least two-
thirds in amount of Allowed Equity Interests voting in each Class adversely affected by such
modification; and (d) the Debtor or the Reorganized Debtor (as the case may be) complies with
Section 1125 of the Bankruptcy Code with respect to the Plan, as modified.

       13.1.4         Notwithstanding anything to the contrary contained in this Article 13.1 or
elsewhere in the Plan, the Plan may not be altered, amended or modified without the written
consent of the Debtor or the Reorganized Debtor (as the case may be).

13.2   Confirmation Over Objections.

         If any Impaired Class of Claims or Equity Interests votes against the Plan, and the Plan is
not revoked or withdrawn in accordance with Article 14.2, the Debtor hereby requests, and shall
be allowed, to modify the terms of the Plan to effect a “cramdown” on such dissenting Class by
(a) restructuring the treatment of any Class on terms consistent with Section 1129(b)(2)(B) of the
Bankruptcy Code, or (b) deleting distributions to all Classes at or below the level of the objecting
Class, or reallocating such distributions, until such impaired senior Classes are paid in accordance
with the absolute priority rule of Section 1129(b) of the Bankruptcy Code. The Debtor may make
such modifications or amendments to the Plan and such modifications or amendments shall be
filed with the Bankruptcy Court and served on all parties in interest entitled to receive notice prior
to the Confirmation Hearing. No such modifications shall require any resolicitation of acceptances
as to the Plan by any Class of Claims or Equity Interests unless the Bankruptcy Court shall require
otherwise. Notwithstanding any provision of the Plan to the contrary, the Debtor reserves any and
all rights it may have to challenge the validity, perfection, priority, scope and extent of any Liens
in respect to any Secured Claims and the amount of any Secured Claims, the Holders of which
have not accepted the Plan.

                                      ARTICLE 14
                               MISCELLANEOUS PROVISIONS

14.1   No Admissions.

       The Plan provides for the resolution, settlement and compromise of Claims against and
Equity Interests in the Debtor. Nothing herein shall be construed to be an admission of any fact or
otherwise binding upon the Debtor in any manner prior to the Effective Date.




                                                 57
             Case 18-10746-AJC         Doc 427        Filed 02/14/19   Page 58 of 64



14.2   Revocation or Withdrawal of the Plan.

        The Debtor reserves the right to revoke or withdraw the Plan prior to the Confirmation
Date. If the Debtor revokes or withdraws the Plan, or if Confirmation of the Plan does not occur,
then the Plan shall be deemed null and void in all respects and nothing contained in the Plan shall
be deemed to (a) constitute a waiver or release of any Claims against, or Equity Interests in, the
Debtor or any other Person, or (b) prejudice in any manner the rights of the Debtor or any other
Person in any further proceedings involving the Debtor.

14.3   Standard for Approval of the Bankruptcy Court.

        In the event any of the matters described herein are brought for approval before the
Bankruptcy Court, then any such approval shall mean the entry of an order by the Bankruptcy
Court approving the matter using the standards for approval of similar matters by a Chapter 11
debtor in possession.

14.4   Further Assurances.

       Each of the Debtor and the Reorganized Debtor agrees, and is hereby authorized, to execute
and deliver any and all papers, documents, contracts, agreements and instruments which may be
necessary to carry out and implement the terms and conditions of the Plan.

14.5   Headings.

       The headings and table of contents used in the Plan are for convenience and reference only
and shall not constitute a part of the Plan for any other purpose or in any manner affect the
construction of the provisions of the Plan.

14.6   Notices.

        All notices, requests or other documents in connection with, or required to be served by,
the Plan shall be in writing and shall be sent by first class United States mail, postage prepaid, or
by overnight delivery by a recognized courier service, to the Debtor or the Reorganized Debtor, at
3400 NW 74th Avenue, Unit 1, Miami, Florida 33122, c/o Ronen Koubi, Chief Operations Officer,
and Boyan Mintchev, Chief Financial Officer, with a copy to Elena Paras Ketchum, Esq., Stichter,
Riedel, Blain & Postler, P.A., 110 E. Madison Street, Suite 200, Tampa, Florida 33602.

14.7   Governing Law.

        Except to the extent that federal law (including the Bankruptcy Code or the Bankruptcy
Rules) is applicable, or where the Plan or the provision of any contract, instrument, release,
indenture or other agreement or document entered into in connection with the Plan provides
otherwise, the rights and obligations arising under the Plan shall be governed by, and construed
and enforced in accordance with, the laws of the State of Florida, without giving effect to the
principles of conflicts of law thereof.



                                                 58
             Case 18-10746-AJC          Doc 427       Filed 02/14/19    Page 59 of 64



14.8   Limitation on Allowance.

       No attorneys' fees, punitive damages, penalties, exemplary damages, or interest shall be
paid with respect to any Claim or Equity Interests except as otherwise specified in the Plan or as
Allowed by a Final Order of the Bankruptcy Court.

14.9   Estimated Claims.

        To the extent any Claim is estimated for any purpose other than for voting on the Plan, then
in no event shall such Claim be Allowed in an amount greater than the estimated amount.

14.10 Consent to Jurisdiction.

        14.10.1         Upon any default under the Plan, the Debtor and the Reorganized Debtor
consent to the jurisdiction of the Bankruptcy Court, or any successor thereto, and agree that it shall
be the preferred forum for all proceedings relating to any such default.

         14.10.2        By accepting any distribution or payment under or in connection with the
Plan, by filing any Proof of Claim, by filing any Administrative Expense Claim, by voting on the
Plan, by reason of being served with notice of the filing of the Reorganization Case or the
Confirmation Hearing, or by entering an appearance in the Reorganization Case, all Creditors,
Holders of Equity Interests and other parties in interest, including foreign Creditors and foreign
parties in interest, have consented, and shall be deemed to have expressly consented, to the
jurisdiction of the Bankruptcy Court for all purposes with respect to any and all matters relating
to, arising under or in connection with the Plan or the Reorganization Case, including the matters
and purposes set forth in Article 12 of the Plan. The Bankruptcy Court shall maintain jurisdiction
to the fullest extent allowed under applicable law over all matters set forth in Article 12 of the
Plan.

14.11 Setoffs.

        Subject to the limitations provided in Section 553 of the Bankruptcy Code, the Reorganized
Debtor may, but shall not be required to, set off against any Claim and the payments or other
distributions to be made pursuant to the Plan in respect of such Claim, claims of any nature
whatsoever the Debtor may have against the Holder of such Claim, but neither the failure to do so
nor the allowance of any Claim hereunder shall constitute a waiver or release by the Reorganized
Debtor of any such claim that the Debtor may have against the Holder of such Claim.

14.12 Successors and Assigns.

       The rights, benefits, duties and obligations of any Person or Entity named or referred to in
the Plan shall be binding upon, and shall inure to the benefit of, any heir, executor, administrator,
successor or assign of such Person or Entity.




                                                 59
             Case 18-10746-AJC         Doc 427        Filed 02/14/19   Page 60 of 64



14.13 No Interest.

        Except as expressly stated in the Plan or otherwise Allowed by a Final Order of the
Bankruptcy Court, no Holder of an Allowed Claim shall be entitled to the accrual of Postpetition
interest or the payment of Postpetition interest, penalties, or late charges on account of such
Allowed Claim for any purpose.

14.14 Modification of Payment Terms.

       The Reorganized Debtor reserves the right to modify the treatment of any Allowed Claim,
as provided in Section 1123(a)(4) of the Bankruptcy Code, at any time after the Effective Date,
upon the consent of the Holder of such Allowed Claim.

14.15 Entire Agreement.

        The Plan sets forth the entire agreement and undertakings relating to the subject matter
hereof and supersedes all prior discussions and documents. No Person or Entity shall be bound by
any terms, conditions, definitions, warranties, understandings, or representations with respect to
the subject matter hereof, other than as expressly provided for herein or as may hereafter be agreed
to by such Person or Entity in writing.

14.16 Severability of Plan Provisions.

        If, prior to Confirmation of the Plan, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court, at the request of the
Debtor, shall have the power to alter or interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void or unenforceable, and such term or provision shall then be
applicable as altered or interpreted. Notwithstanding any such holding, alteration or interpretation,
the remainder of the terms and provisions of the Plan will remain in full force and effect and will
in no way be affected, impaired or invalidated by such holding, alteration or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide that each term or
provision of the Plan, as it may have been altered or interpreted in accordance with the foregoing,
is valid and enforceable.

14.17 Confirmation Order and Plan Control.

        To the extent the Confirmation Order or the Plan is inconsistent with the Disclosure
Statement or any agreement entered into between the Debtor or the Reorganized Debtor and any
third party, unless otherwise expressly provided in the Plan or the Confirmation Order, the Plan
controls over the Disclosure Statement and any such agreement, and the Confirmation Order (and
any other Final Orders of the Bankruptcy Court) shall be construed together and consistent with
the terms of the Plan.




                                                 60
             Case 18-10746-AJC          Doc 427       Filed 02/14/19    Page 61 of 64



14.18 Computation of Time.

      In computing any period of time prescribed or allowed by the Plan, the provisions of
Bankruptcy Rule 9006(a) shall apply.

14.19 Substantial Consummation.

       The Plan shall be deemed to be substantially consummated within the meaning of Section
1101 of the Bankruptcy Code upon commencement by the Reorganized Debtor of the distributions
described in the Plan.

14.20 No Liability for Solicitation.

        Pursuant to Section 1125(e) of the Bankruptcy Code, any Person that solicits acceptances
or rejections of the Plan, in good faith and in compliance with the applicable provisions of the
Bankruptcy Code, shall not be liable, on account of such solicitation, for violation of any applicable
law, rule, or regulation governing the solicitation of acceptances or rejections of the Plan.




                              [remainder of page intentionally blank]




                                                 61
Case 18-10746-AJC   Doc 427   Filed 02/14/19   Page 62 of 64
             Case 18-10746-AJC   Doc 427   Filed 02/14/19   Page 63 of 64




                                     Exhibit A

           ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED LEASES;
                         RESTRUCTURED LOANS



I. Assumed Executory Contracts and Unexpired Leases:

Engs Commercial
BMO Harris
Banc of America
Webster Capital
Signature Financial
People’s Capital
Huntington


II. Restructured Loans:

Webster Capital

Volvo Financial

Evolve

City National

SunTrust

Nissan
              Case 18-10746-AJC   Doc 427       Filed 02/14/19   Page 64 of 64



                                     Exhibit B

           REJECTED EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Fifth Third

Everbank

TCF Equipment

VFS Leasing

Wells Fargo




                                            2
